Exhibit 10.1

 

 

 

STOCK PURCHASE AGREEMENT

by and among

NAVISTAR INTERNATIONAL CORPORATION

and

VOLKSWAGEN TRUCK & BUS GMBH

Dated as of September 5, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

Section 1.1

   Certain Defined Terms      1   

Section 1.2

   Interpretation; Construction      9    ARTICLE II    PURCHASE AND SALE;
CLOSING; CLOSING DELIVERIES   

Section 2.1

   Purchase and Sale of Shares      10   

Section 2.2

   Time and Place of Closing      10   

Section 2.3

   Deliveries at Closing      10    ARTICLE III    REPRESENTATIONS AND
WARRANTIES OF THE COMPANY   

Section 3.1

   Organization, Good Standing and Qualification      11   

Section 3.2

   Capital Structure      11   

Section 3.3

   Issuance of Shares      12   

Section 3.4

   Authority; Approval      12   

Section 3.5

   Governmental Filings; No Violations      12   

Section 3.6

   SEC Reports and Financial Statements      13   

Section 3.7

   Absence of Certain Changes      14   

Section 3.8

   Litigation      14   

Section 3.9

   No Undisclosed Liabilities      14   

Section 3.10

   Solvency      14   

Section 3.11

   Compliance with Laws; Licenses      14   

Section 3.12

   Significant Contracts      15   

Section 3.13

   No Shareholder Rights Plan; Takeover Statutes      17   

Section 3.14

   Intellectual Property      17   

Section 3.15

   Environmental Matters      18   

Section 3.16

   Taxes      19   

Section 3.17

   Company Benefit Plans      20   

Section 3.18

   Labor      22   

Section 3.19

   Brokers and Finders      23   

Section 3.20

   No Other Representations or Warranties      23   

 

i



--------------------------------------------------------------------------------

          Page   ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF BUYER   

Section 4.1

   Organization, Good Standing and Qualification      23   

Section 4.2

   Authority; Approval      24   

Section 4.3

   Governmental Filings; No Violations; Certain Contracts      24   

Section 4.4

   Litigation      24   

Section 4.5

   Investment Purpose      24   

Section 4.6

   No General Solicitation      25   

Section 4.7

   Reliance on Exemptions      25   

Section 4.8

   Available Funds      25   

Section 4.9

   Brokers and Finders      25   

Section 4.10

   No Other Representations or Warranties      25    ARTICLE V    COVENANTS   

Section 5.1

   Interim Operations of the Company      26   

Section 5.2

   Filings; Other Actions; Notification      27   

Section 5.3

   Publicity      29   

Section 5.4

   Confidentiality      29   

Section 5.5

   Transfer Taxes      29   

Section 5.6

   Finalization of Commercial Agreements      30   

Section 5.7

   Supplemental Disclosure      30    ARTICLE VI    SURVIVAL; INDEMNIFICATION   

Section 6.1

   Survival      31   

Section 6.2

   Indemnification.      31   

Section 6.3

   De Minimis Loss      32   

Section 6.4

   Third Party Claim Procedures      32   

Section 6.5

   Direct Claim Procedures      33   

Section 6.6

   Damages Calculations      34   

Section 6.7

   Mitigation      34   

Section 6.8

   Exclusive Remedy      34    ARTICLE VII    CONDITIONS TO CLOSING   

Section 7.1

   Conditions to Each Party’s Obligation to Consummate the Share Issuance     
35   

Section 7.2

   Conditions to Obligations of Buyer      35   

Section 7.3

   Conditions to Obligations of the Company      36   

 

ii



--------------------------------------------------------------------------------

          Page   ARTICLE VIII    TERMINATION   

Section 8.1

   Termination      37   

Section 8.2

   Effect of Termination and Abandonment      38    ARTICLE IX    MISCELLANEOUS
AND GENERAL   

Section 9.1

   Amendment; Waiver      38   

Section 9.2

   Expenses      38   

Section 9.3

   Counterparts      38   

Section 9.4

   GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL; SPECIFIC PERFORMANCE      38
  

Section 9.5

   Notices      39   

Section 9.6

   Entire Agreement      41   

Section 9.7

   No Third Party Beneficiaries      41   

Section 9.8

   Severability      41   

Section 9.9

   Assignment      42   

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (including the schedules hereto, as amended or
restated from time to time, this “Agreement”), dated as of September 5, 2016
(the “Execution Date”), is made by and among Volkswagen Truck & Bus GmbH, a
company organized under the laws of Germany (“Buyer”) and Navistar International
Corporation, a Delaware corporation (the “Company”), collectively referred to as
the “Parties” and individually as a “Party.”

RECITALS

WHEREAS, the Company and Buyer wish to enter into certain arrangements in
respect of (i) a strategic sourcing joint venture covering the potential joint
purchase of certain components and parts purchased by the Company and Buyer for
use in their respective products (the “Procurement JV”) and (ii) technology
licensing and supply collaboration arrangements for certain integrated
powertrain systems and other joint technology opportunities (the “Technology and
Supply Transactions” and together with the Procurement JV, the “Commercial
Transactions”);

WHEREAS, in connection with the negotiation of the Commercial Transactions, the
Company desires to issue to Buyer, and Buyer desires to purchase from the
Company, 16,242,012 newly issued shares of common stock, par value $0.10 per
share (“Common Stock”), of the Company (collectively, the “Shares” and the
transaction for the issuance and purchase of the Shares on the terms set forth
in this Agreement, the “Share Issuance”), in each case subject to the terms and
conditions set forth in this Agreement;

WHEREAS, concurrently with this Agreement, the Company and Buyer will enter into
a stockholder agreement in respect of Buyer’s investment in the Shares (the
“Stockholder Agreement”); and

WHEREAS, Buyer and the Company desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the Parties agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings set forth below.

“Affiliate” means, with respect to an entity, any other entity controlling,
controlled by or under common control with, such entity. The term “control,”
including the correlative terms “controlling,” “controlled by” and “under common
control with,” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of an entity,
whether through ownership of voting securities, by contract or otherwise.



--------------------------------------------------------------------------------

“Applicable Date” means January 1, 2015.

“Bankruptcy and Equity Exception” means bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which the commercial banks in New York City, New York or Munich, Germany are
authorized or required by Law to close.

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Collective Bargaining Agreement” means any written or oral agreement,
memorandum of understanding or other contractual obligation between the Company
or any of its Subsidiaries and any labor organization or other authorized
employee representative representing Service Providers.

“Company Benefit Plan” means any (i) “employee benefit plan” as defined in
Section 3(3) of ERISA, (ii) compensation, employment, consulting, severance,
termination protection, change in control, transaction bonus, retention or
similar plan, agreement, arrangement, program or policy or (iii) other plan,
agreement, arrangement, program or policy providing for compensation, bonuses,
profit-sharing, equity or equity-based compensation or other forms of incentive
or deferred compensation or post-employment or retirement benefits (including
compensation, pension, health, medical or insurance benefits), in each case
whether or not written (x) that is sponsored, maintained, administered,
contributed to or entered into by the Company or any of its Affiliates for the
current or future benefit of any current or former Service Provider or (y) for
which the Company or any of its Subsidiaries has any direct or indirect
liability.

“Company Board” means the board of directors of the Company.

“Company Convertible Securities” means the Series D Convertible Junior
Preference Stock, the 4.50% Senior Subordinated Convertible Notes due October
2018 and the 4.75% Senior Subordinated Convertible Notes due March 2019.

“Confidentiality Agreement” means the non-disclosure agreement, dated as of
March 17, 2016, between the Company and Buyer.

“Contract” means any legally binding agreement, lease, license, contract, note,
mortgage, indenture, arrangement or other obligation, other than a Company
Benefit Plan or Collective Bargaining Agreement.

 

-2-



--------------------------------------------------------------------------------

“DGCL” means the Delaware General Corporation Law, as amended.

“Environmental Law” means any Law relating to the protection of the environment,
human health and safety as it relates to exposure, or any pollutant,
contaminant, waste or chemical or any other toxic, radioactive, ignitable,
corrosive, reactive or otherwise hazardous substance or material.

“Environmental Permit” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Entities relating to
Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” with respect to an entity means any other entity that,
together with such first entity, would be treated as a single employer under
Section 414 of the Code.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Fair Saleable Value” means the amount that could be obtained by an independent
willing seller from an independent willing buyer if the assets of the Company
and its Subsidiaries were sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

“First License and Supply Agreement” means a definitive agreement or agreements
in mutually agreed form providing for license and supply to the Company or its
Affiliates by Buyer or its Affiliates in respect of the line of products that is
contemplated to be entered into by Section 4.1(a) of the Technology and Supply
Framework Agreement.

“GAAP” means United States generally accepted accounting principles.

“Governmental Entity” means any U.S. or non-U.S. governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.

“Hazardous Substance” means any pollutant, contaminant, waste or chemical or any
toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous
substance or material, or any substance or material having any constituent
elements displaying any of the foregoing characteristics, including petroleum,
its derivatives, by-products and other hydrocarbons, asbestos,
asbestos-containing material and any substance or material regulated under or by
any Environmental Law, due to a potential for harm.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

-3-



--------------------------------------------------------------------------------

“Intellectual Property” means any and all intellectual property or similar
proprietary rights throughout the world, including any and all (a) trademarks,
service marks, brand names, certification marks, collective marks, d/b/a’s,
Internet domain names, logos, symbols, trade dress, trade names and other
indicia of origin, all applications and registrations for the foregoing and all
goodwill associated therewith and symbolized thereby, including all renewals of
same, (b) inventions and discoveries, whether patentable or not, and all
patents, registrations, invention disclosures and applications therefor,
including divisions, continuations, continuations-in-part and renewal
applications, and including renewals, extensions and reissues, (c) confidential
information, trade secrets and know-how, including processes, schematics,
business methods, formulae, drawings, prototypes, models, designs, customer
lists and supplier lists, (d) published and unpublished works of authorship,
whether copyrightable or not (including, without limitation, databases and other
compilations of information), copyrights therein and thereto, and registrations
and applications therefor, and all derivative works, moral rights, renewals,
extensions, restorations and reversions thereof, (e) computer software
(including source code, object code, firmware, operating systems and
specifications), (f) databases and data collections and (g) all rights to sue or
recover and retain damages and costs and attorneys’ fees for past, present and
future infringement or misappropriation of any of the foregoing.

“IRS” means the Internal Revenue Service.

“International Plan” means any Company Benefit Plan that covers Service
Providers located primarily outside of the United States.

“IT Assets” means any and all computers, computer software, firmware,
middleware, servers, workstations, routers, hubs, switches, data communications
lines and all other information technology equipment and all associated
documentation.

“Knowledge” means (i) with respect to the Company, the actual knowledge, after
reasonable inquiry of any of the officers of the Company whose names are listed
on Section 1.1(a) of the Company Disclosure Letter and (ii) with respect to
Buyer, the actual knowledge, after reasonable inquiry, of any of the officers of
Buyer listed on Section 1.1(a) of the Buyer Disclosure Letter.

“Laws” mean collectively any U.S. or non-U.S. federal, state or local law,
statute or ordinance, common law, or any constitution, treaty, rule, convention,
regulation, standard, judgment, order, writ, injunction, decree, ruling,
arbitration award, agency requirement, license or permit of any Governmental
Entity, as amended.

“Lien” means any lien, charge, pledge, security interest, claim or other
encumbrance.

“Material Adverse Effect” means any change, event, occurrence or effect that,
individually or in the aggregate with any other changes, events, occurrences or
effects, (i) has a material adverse effect on the business, assets, operations,
results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole or (ii) prevents, materially impedes or
materially delays the consummation by the Company of the Share Issuance or the
other Transactions; provided that none of the following shall constitute or be
taken into account in determining whether there has been, is or would be a
Material Adverse Effect:

 

-4-



--------------------------------------------------------------------------------

(i) any change, event, occurrence or effect affecting the industries in which
the Company or any of its Subsidiaries operate or in which their products are
used or distributed;

(ii) any change, event, occurrence or effect in global, national or regional
political conditions (including the outbreak or escalation of hostilities, acts
of war, sabotage or acts of terrorism);

(iii) any change, event, occurrence or effect in currency exchange, interest or
inflation rates or in general economic, business, regulatory, political or
market conditions or in national or global financial or capital markets;

(iv) any adoption, proposal, implementation or change in Law or any
interpretation of Law by any Governmental Entity;

(v) any change in GAAP (or comparable applicable national accounting standards)
or the implementation or interpretation thereof;

(vi) any hurricane, flood, tornado, earthquake or other natural or man-made
disaster;

(vii) any matter that has been disclosed in the Company Disclosure Letter;

(viii) any action taken (or omitted to be taken) at the written request of Buyer
or taken with Buyer’s written consent;

(ix) any actions taken by Buyer or any of its Affiliates or representatives;

(x) the negotiation, execution, announcement or performance of this Agreement,
the Other Agreements and the Transactions, including any change related to the
identity of Buyer, or facts and circumstances relating thereto, any loss or
threatened loss of, or adverse change or threatened adverse change in, the
relationship of the Company or any of its Subsidiaries with any of their current
or prospective suppliers, customers, wholesalers, service providers,
distributors, licensors, licensees, regulators, employees, creditors,
stockholders or other third parties; provided, that the exception in this clause
(x) shall not apply to the term “Material Adverse Effect” as used in
Section 3.5;

(xi) any change in the market price or trading volume of any securities of the
Company (it being understood that any cause underlying such change in market
price (other than any change, event, occurrence or effect described in clauses
(i) through (x) and clauses (xii) through (xiii)) may be taken into account in
determining whether a Material Adverse Effect has occurred);

 

-5-



--------------------------------------------------------------------------------

(xii) the failure of the Company or its Subsidiaries to meet any internal or
public projections, forecasts, guidance or estimates, including revenues or
earnings (it being understood that any cause underlying such failure (other than
any change, event, occurrence or effect described in clauses (i) through
(xi) and clause (xiii)) may be taken into account in determining whether a
Material Adverse Effect has occurred); and

(xiii) any change in the credit ratings of the Company or any of its
Subsidiaries (it being understood that any cause underlying such change in
credit rating (other than any change, event, occurrence, or effect described in
clauses (i) through (xii)) may be taken into account in determining whether a
Material Adverse Effect has occurred);

provided that with respect to clauses (i) through (vi), such exclusion shall
only be applicable to the extent such matter does not have a materially
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
relative to other companies in the industries in which the Company or its
Subsidiaries operate that are of a similar size to the Company and its
Subsidiaries.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA.

“Organizational Documents” means the certificates of incorporation and by-laws
or comparable governing documents, each as amended to the Execution Date.

“Other Agreements” means the Stockholder Agreement, the Section 203 Agreement
and the Commercial Agreements.

“Owned Intellectual Property” means any and all Intellectual Property owned (or
purported to be owned) by either the Company or any of its Subsidiaries.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Person” means any natural person, corporation, company, partnership (general or
limited), limited liability company, trust or other entity.

“Procurement JV Agreements” shall mean the organizational documents for the
Procurement JV, the cooperation agreement and the procurement services
agreements, in each case, as contemplated by the Procurement JV Framework
Agreement.

“Procurement JV Framework Agreement” means the Procurement JV Framework
Agreement, dated as of the Execution Date, by and between the Company and Buyer.

“SEC” means the United States Securities and Exchange Commission.

“Section 203 Agreement” means the agreement relating to certain provisions of
Section 203 of the DGCL to be entered into between the Company and Buyer, to be
dated as of the Execution Date.

 

-6-



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Service Provider” means any director, officer, employee or individual
independent contractor of the Company or any of its Subsidiaries.

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the Fair Saleable Value of the assets of such
Person and its Subsidiaries, taken as a whole, on a going concern basis will, as
of such date, exceed (i) the value of all liabilities of such Person and its
Subsidiaries, taken as a whole, including contingent and other liabilities as of
such date and (ii) the amount that will be required to pay the probable
liabilities of such Person on its existing debts (including contingent
liabilities) as such debts become absolute and matured (in each case, determined
in accordance with GAAP consistently applied), (b) as of such date, such Person
and its Subsidiaries, taken as a whole, will not have an unreasonably small
amount of capital for the operation of the businesses in which they are engaged
or proposed to be engaged following such date and (c) as of such date, such
Person, and its Subsidiaries, taken as a whole, will be able to pay their
liabilities, including contingent and other liabilities, as they mature. For
purposes of this definition, each of the phrases “not have an unreasonably small
amount of capital for the operation of the businesses in which it is engaged or
proposed to be engaged” and “able to pay its liabilities, including contingent
and other liabilities, as they mature” means that such Person and its
Subsidiaries, taken as a whole, will be able to generate enough cash from
operations, asset dispositions or refinancing, or a combination thereof, to meet
their obligations as they become due.

“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or ownership interests having by their terms
ordinary voting power to elect a majority of the board of directors or other
Persons performing similar functions is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries.

“Tax” (including, with correlative meaning, the term “Taxes”) means (i) all U.S.
and non-U.S. federal, state or local income, profits, franchise, gross receipts,
environmental, customs duty, capital stock, severances, stamp, payroll, sales,
employment, unemployment, disability, use, property, withholding, excise,
production, value-added, occupancy and other taxes, duties or assessments of any
nature whatsoever, together with all interest, penalties and additions imposed
by any Governmental Entity (a “Taxing Authority”) responsible for the imposition
of such taxes with respect to such amounts, and any liability for any of the
foregoing as transferee, (ii) in the case of the Company or any of its
Subsidiaries, liability for the payment of any amount of the type described in
clause (i) as a result of being or having been before the Closing Date a member
of an affiliated, consolidated, combined or unitary group, or a party to any
agreement or arrangement, as a result of which liability of the Company or any
of its Subsidiaries to a Taxing Authority is determined or taken into account
with reference to the activities of any other Person, and (iii) liability of the
Company or any of its Subsidiaries for the payment of any amount as a result of
being party to any Tax Sharing Agreement or with respect to the payment of any
amount imposed on any Person of the type described in (i) or (ii) as a result of
any existing express or implied agreement or arrangement (including an
indemnification agreement or arrangement).

 

-7-



--------------------------------------------------------------------------------

“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority with
respect to Taxes, including information returns, any documents with respect to
or accompanying payments of estimated Taxes, or with respect to or accompanying
requests for the extension of time in which to file any such report, return,
document, declaration or other information.

“Tax Sharing Agreements” means all existing agreements or arrangements (whether
or not written) binding the Company or any of its Subsidiaries that provide for
the allocation, apportionment, sharing or assignment of any Tax liability or
benefit (other than (i) an agreement or arrangement exclusively between or among
the Company and its Subsidiaries or among the Company’s Subsidiaries, or
(ii) pursuant to the customary provisions of an agreement entered into in the
ordinary course of business the primary purpose of which is not related to
Taxes).

“Technology and Supply Framework Agreement” means the Framework Agreement, dated
as of the Execution Date, between the Company and Buyer, concerning technology
licensing and supply in connection with the Technology and Supply Transaction.

“Title IV Plan” means any Company Benefit Plan (other than any Multiemployer
Plan) that is subject to Title IV of ERISA.

“Transactions” means the Share Issuance, the Commercial Transactions and the
other transactions contemplated by this Agreement.

“WARN” means the Worker Adjustment and Retraining Notification Act and any
comparable foreign, U.S. state or local law.

The terms listed below are defined in the Sections set forth opposite each such
defined term.

 

Terms

   Section

Agreement

   Preamble

Basket Amount

   Section 6.2(a)

Buyer

   Preamble

Buyer Approvals

   Section 4.3(a)

Buyer Disclosure Letter

   ARTICLE IV

Buyer Fundamental Representations

   Section 6.1

Buyer Indemnitees

   Section 6.2(a)

Cap Amount

   Section 6.2(a)

CFIUS

   Section 3.5(a)

Closing

   Section 2.2

Closing Date

   Section 2.2

Commercial Agreements

   Section 5.6(a)

Commercial Framework Agreements

   Section 5.6(a)

Commercial Transactions

   Recitals

Common Stock

   Recitals

 

-8-



--------------------------------------------------------------------------------

Terms

   Section

Company

   Preamble

Company Approvals

   Section 3.5(a)

Company Disclosure Letter

   ARTICLE III

Company Financial Statements

   Section 3.6(b)

Company Fundamental Representations

   Section 6.1

Company Indemnitees

   Section 6.2(b)

Company SEC Reports

   Section 3.6(a)

Company Securities

   Section 5.1(a)(iv)

Damages

   Section 6.2(a)

De Minimis Loss

   Section 6.3

Direct Claims

   Section 6.5

Execution Date

   Preamble

Exon-Florio

   Section 3.5(a)

Indemnified Party

   Section 6.4(a)

Indemnifying Party

   Section 6.4(a)

Offering

   Section 5.1(a)(iv)

Order

   Section 7.1(c)

Parties

   Preamble

Party

   Preamble

Purchase Price

   Section 2.1

Sanctions

   Section 3.11(c)

Schedule Update

   Section 5.7(a)

Share Issuance

   Recitals

Stockholder Agreement

   Recitals

Shares

   Recitals

Significant Contract

   Section 3.12(a)

Subsidiary Securities

   Section 5.1(a)(iv)

Termination Date

   Section 8.1(b)

Third Party Claim

   Section 6.4(a)

Transfer Taxes

   Section 5.5

Warranty Breach

   Section 6.2(a)

Section 1.2 Interpretation; Construction.

(a) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to an Annex, Exhibit, Section or Schedule, such reference
shall be to an Annex, Exhibit, Section or Schedule to this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The terms “Dollars”
and “$” mean United States Dollars. The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa, and references
herein to any gender include each other gender.

 

-9-



--------------------------------------------------------------------------------

(b) The Parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

ARTICLE II

PURCHASE AND SALE; CLOSING; CLOSING DELIVERIES

Section 2.1 Purchase and Sale of Shares. Subject to the terms and conditions of
this Agreement, and in reliance on the representations, warranties and covenants
contained herein, at the Closing, the Company agrees to issue and sell to Buyer,
and Buyer agrees to purchase and accept from the Company, the Shares, for a cash
amount per share equal to $15.76 and an aggregate purchase price of
$255,974,109.12 (the “Purchase Price”), which shall be paid by Buyer in
immediately available funds at Closing by wire transfer to the Company.

Section 2.2 Time and Place of Closing. Subject to the terms and conditions of
this Agreement, the closing of the purchase and sale of Shares provided for in
this Agreement (the “Closing”) will take place at 10:00 a.m. New York City time
at the offices of Sullivan & Cromwell LLP, 125 Broad Street, New York, NY 10004,
on the date which is the second business day following the satisfaction or
waiver of the last condition in ARTICLE VII to be satisfied or waived or at such
other time and place as Buyer and the Company mutually agree (the “Closing
Date”); provided that in the event a Schedule Update is delivered by the Company
to Buyer less than six business days before the date that would otherwise be the
Closing Date, the Closing shall take place on, and the Closing Date shall be,
the sixth business day following the delivery of such Schedule Update.

Section 2.3 Deliveries at Closing.

(a) By the Company. Subject to the terms and conditions of this Agreement, at
the Closing, the Company shall deliver:

(i) a certificate, signed by an authorized officer of the Company, as
contemplated by Section 7.2(a) and Section 7.2(b); and

(ii) book-entry confirmation of the Shares registered in the name of Buyer.

(b) By Buyer. Subject to the terms and conditions of this Agreement, at the
Closing, Buyer shall deliver:

(i) the Purchase Price, by wire transfer of immediately available funds to an
account or accounts which have been designated by the Company at least two
Business Days prior to the Closing Date; and

 

-10-



--------------------------------------------------------------------------------

(ii) a certificate, signed by an authorized officer of Buyer, as contemplated by
Section 7.3(a) and Section 7.3(b).

Section 2.4 Adjustments. If, during the period between the date of this
Agreement and the Closing, any change in the outstanding shares of capital stock
of the Company shall occur by reason of any reclassification, recapitalization,
stock split or combination, exchange or readjustment of shares, or any stock
dividend thereon with a record date during such period, the number of Shares to
be issued and sold by the Company to Buyer pursuant to this Agreement and the
Purchase Price per share payable pursuant to this Agreement shall be
appropriately adjusted.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in (i) the disclosure letter delivered by the Company to
Buyer on the Execution Date (the “Company Disclosure Letter”) (it being agreed
that disclosure of any item in any section or subsection of the Company
Disclosure Letter shall be deemed disclosure with respect to any other section
or subsection to which the relevance of such item is reasonably apparent on its
face) or (ii) any Company SEC Report filed with or furnished to the SEC by the
Company between the Applicable Date and the date hereof (other than in any “risk
factor” disclosure or any other customary language relating to forward-looking
statements set forth therein), the Company represents and warrants to Buyer as
of the Execution Date and as of the Closing Date as follows:

Section 3.1 Organization, Good Standing and Qualification. The Company (i) is a
legal entity duly organized, validly existing and in good standing under the
Laws of the State of Delaware, (ii) has all requisite corporate or similar power
and authority to own, lease and operate its properties and assets and to carry
on its business as presently conducted and (iii) is qualified to do business and
is in good standing as a foreign corporation or other legal entity in each
jurisdiction where the ownership, leasing or operation of its assets or
properties or conduct of its business requires such qualification, except in the
case of clause (ii) or clause (iii) where the failure to be so qualified or in
good standing, or to have such power or authority, would not reasonably be
likely to have a Material Adverse Effect.

Section 3.2 Capital Structure. The authorized capital stock of the Company
consists of 220,000,000 shares of Common Stock, of which 81,618,151 shares were
outstanding, 30,000,000 of preferred stock of the Company, par value of $1.00
per share, and 10,000,000 of preference stock, par value of $1.00 per share, of
which 1 share of Series B Preference Stock and 70,182 shares of Series D
Preference Stock were outstanding, in each case, as of the close of business on
September 5, 2016. As of the close of business on September 5, 2016, other than
7,052,024 shares of Common Stock reserved for issuance under the Company Benefit
Plans or with respect to outstanding equity awards issued under the Company
Benefit Plans (including restricted shares issued after the close of business on
September 5, 2016) and 17,458,858 shares of Common Stock reserved for issuance
upon the conversion of the Company Convertible Securities, the Company has no
shares of Common Stock reserved for issuance. Except as set forth above, and
except for convertible securities issued in accordance with Section 5.1(a)(iv)
after the Execution Date, there are no preemptive or other outstanding rights,
options, warrants, conversion rights, stock appreciation rights, redemption
rights, repurchase rights, agreements, arrangements, calls, commitments or
rights of any kind that obligate the Company to issue or sell any shares of
capital stock or other securities of the Company or any securities or
obligations convertible or exchangeable into or exercisable for, or giving any
Person a right to subscribe for or acquire, any shares of capital stock or other
securities of the Company, and no securities or obligations evidencing such
rights are authorized, issued or outstanding. Other than the Company Convertible
Securities, the Company does not have outstanding any bonds, debentures, notes
or other obligations, the holders of which have the right to vote (or
convertible into or exercisable for securities having the right to vote) with
the stockholders of the Company on any matter.

 

-11-



--------------------------------------------------------------------------------

Section 3.3 Issuance of Shares. The Shares, when issued subject to, and in
reliance on, the representations, warranties and covenants made in this
Agreement by Buyer and paid for in accordance with this Agreement, shall be duly
authorized, validly issued, fully paid and non-assessable, free and clear of all
Liens (other than Liens arising under applicable securities Laws and Liens
contemplated by the Stockholder Agreement).

Section 3.4 Authority; Approval.

(a) The Company has all requisite corporate power and authority and has taken
all corporate action necessary in order to execute, deliver and perform its
obligations under this Agreement and to consummate the Share Issuance. This
Agreement has been duly executed and delivered by the Company and constitutes a
valid and binding agreement of the Company enforceable against the Company in
accordance with its terms, subject to the Bankruptcy and Equity Exception.

(b) The execution, delivery and performance of this Agreement and the
Section 203 Agreement and the consummation of the Share Issuance have been duly
and validly adopted and approved by the Company Board. No other corporate
proceedings are necessary to authorize this Agreement or the Section 203
Agreement or to consummate the Share Issuance. No vote of holders of Common
Stock of the Company is necessary to approve this Agreement.

Section 3.5 Governmental Filings; No Violations.

(a) Other than the filings and/or notices (i) under the HSR Act, (ii) with the
Committee on Foreign Investment in the United States (“CFIUS”) deemed advisable
under Section 721 of Title VII of the Defense Production Act of 1950, as amended
by the Omnibus Trade and Competitiveness Act of 1988 (“Exon-Florio”) and
(iii) set forth on Section 3.5(a) of the Company Disclosure Letter
(collectively, the “Company Approvals”), no notices, reports or other filings
are required to be made by the Company with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the Company from, any Governmental Entity in connection with the execution,
delivery and performance of this Agreement by the Company or the consummation of
the Share Issuance, except those that the failure to make or obtain would not
reasonably be likely to have a Material Adverse Effect. During the
10-Business-Day period following the Execution Date, the Company shall have the
right to update Section 3.5(a) of the Company Disclosure Letter in respect of
consents, registrations, approvals, permits or authorizations from any
Governmental Entity which is legally required to be obtained by the Company
prior to the consummation of the Share Issuance and either (i) either Party or
its Subsidiaries have operations in such jurisdiction that are material to such
Party and its Subsidiaries, taken as a whole or (ii) the failure to obtain which
would reasonably be likely to have a Material Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

(b) The execution, delivery and performance of this Agreement by the Company do
not, the execution, delivery and performance of each of the Commercial
Agreements will not, and the consummation of the Share Issuance and the
Transactions will not, constitute or result in (i) a breach or violation of, or
a default under, the Organizational Documents of the Company or any of its
Subsidiaries, (ii) with or without notice, lapse of time or both, a breach or
violation of, a termination (or right of termination) or default under, the
creation or acceleration of any obligations under or the creation of a Lien on
any of the assets of the Company or any of its Subsidiaries pursuant to any
Significant Contract not otherwise terminable by the other party thereto on
ninety (90) days’ or less notice binding upon the Company or any of its
Subsidiaries or, assuming (solely with respect to performance of this Agreement
and consummation of the Share Issuance) compliance with the matters referred to
in Section 3.5(a), under any Laws to which the Company or any of its
Subsidiaries is subject or (iii) any change in the rights or obligations of any
party under any Contract binding upon the Company or any of its Subsidiaries;
except, in the case of clause (ii) or clause (iii) above, for any such breach,
violation, termination, default, creation, acceleration or change that would not
reasonably be likely to have a Material Adverse Effect.

Section 3.6 SEC Reports and Financial Statements.

(a) The Company has filed or furnished on a timely basis each form, report,
schedule, registration statement, registration exemption, if applicable,
definitive proxy statement and other document (together with all amendments
thereof and supplements thereto) required to be filed or furnished by the
Company pursuant to the Securities Act or the Exchange Act with the SEC (the
“Company SEC Reports”) since the Applicable Date. As of their respective dates,
after giving effect to any amendments or supplements thereto prior to the date
hereof, the Company SEC Reports (A) complied in all material respects with the
requirements of the Securities Act and the Exchange Act, if applicable, as the
case may be, and, to the extent applicable, the Sarbanes-Oxley Act of 2002, and
(B) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(b) Each of the audited consolidated financial statements and unaudited interim
consolidated financial statements (including, in each case, the notes, if any,
thereto) included in the Company SEC Reports (the “Company Financial
Statements”) complied as to form in all material respects with the applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto in effect at the time of filing or furnishing the applicable
Company SEC Report, was prepared in accordance with GAAP (except as may be
indicated therein or in the notes thereto and except with respect to unaudited
statements as permitted by the SEC on Form 8-K, Form 10-Q or any successor or
like form under the

 

-13-



--------------------------------------------------------------------------------

Exchange Act) and fairly present (subject, in the case of the unaudited interim
financial statements, to the absence of footnotes therein and to year-end audit
adjustments), in all material respects, the financial position of the Company
and its consolidated Subsidiaries as of the respective dates thereof and their
results of operations and cash flows for the respective periods then ended.

Section 3.7 Absence of Certain Changes. Since April 30, 2016 until the Execution
Date, (a) the Company and its Subsidiaries have conducted their respective
businesses in the ordinary course of such businesses in all material respects
and (b) there has not been any circumstance, occurrence or development which has
had, or would reasonably be likely to have, a Material Adverse Effect.

Section 3.8 Litigation. There are no civil, criminal or administrative actions,
suits, claims, hearings, arbitrations, investigations or other proceedings
pending or, to the Company’s Knowledge, threatened against the Company or any of
its Subsidiaries, except for those that have not had, or would not reasonably be
likely to have, a Material Adverse Effect.

Section 3.9 No Undisclosed Liabilities. There are no obligations or liabilities
of any kind, whether or not accrued, contingent or otherwise, of the Company or
any of its Subsidiaries, except (a) as reflected or reserved against in the
Company Financial Statements (and the notes thereto), (b) for obligations or
liabilities incurred by the Company or its Subsidiaries since April 30, 2016 in
the ordinary course of business consistent with past practice that have not had
and would not reasonably be likely to have a Material Adverse Effect,
(c) obligations or liabilities arising, permitted or contemplated under this
Agreement or incurred in connection with the Transactions or (d) for obligations
or liabilities (1) under Contracts that are either listed on Section 3.12(a) of
the Company Disclosure Letter or are not required to be listed thereon,
(2) under Company Benefit Plans that are either listed on Section 3.17(a) of the
Company Disclosure Letter or are not required to be listed thereon and (3) under
Collective Bargaining Agreements that are either listed on Section 3.18(b) of
the Company Disclosure Letter or are not required to be listed thereon, in each
case excluding obligations and liabilities for any breach of any such Contract,
Company Benefit Plan or Collective Bargaining Agreement.

Section 3.10 Solvency. Each of the Company, Navistar Inc. and Navistar Financial
Corporation is Solvent.

Section 3.11 Compliance with Laws; Licenses.

(a) Since the Applicable Date, the businesses of each of the Company and its
Subsidiaries have not been conducted in violation of any Laws, except for
violations that would not reasonably be likely to have a Material Adverse
Effect. Since the Applicable Date, each of the Company and its Subsidiaries has
obtained and is in compliance with all permits, licenses, certifications,
approvals, registrations, consents, authorizations, franchises, variances,
exemptions and orders issued or granted by a Governmental Entity necessary to
conduct its business as presently conducted, except those the absence of which
would not reasonably be likely to have a Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

(b) Since the Applicable Date, neither the Company nor any of its Subsidiaries,
nor, to the Knowledge of the Company, any director, officer, employee, agent or
representative of the Company or of any of its Subsidiaries, has taken any
action in furtherance of an offer, payment, promise to pay, or authorization of
the payment of any money, or offer, gift, promise to give, or authorization of
the giving of anything of value directly, or indirectly through an intermediary,
to any “government official” (including any officer or employee of a government
or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) in order to influence official action which would result in a
violation by such persons of the Foreign Corrupt Practices Act, except as would
not reasonably be likely to have a Material Adverse Effect. The Company and its
Subsidiaries and Affiliates have conducted their businesses in compliance with
all applicable anti-corruption laws, including, without limitation, the Foreign
Corrupt Practices Act, and have instituted and maintain and will continue to
maintain policies and, procedures that are designed to provide reasonable
assurance of compliance with such laws, in each case, except as would not
reasonably be likely to have a Material Adverse Effect.

(c) Neither the Company nor any of its Subsidiaries, nor, to the Knowledge of
the Company, any of their directors, officers, employees, agents or
representatives of the Company or any of its Subsidiaries, is, or is 50% or more
owned or controlled by one or more Persons that are: (A) the subject of any
sanctions administered by the U.S. Department of Treasury’s Office of Foreign
Assets Control (OFAC) or the U.S. Department of State, the United Nations
Security Council, the European Union, or other relevant sanctions authority
(collectively, “Sanctions”), or (B) located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria), except as
(i) otherwise authorized pursuant to Sanctions or (ii) would not reasonably be
likely to have a Material Adverse Effect.

(d) Since the Applicable Date, neither the Company nor any of its Subsidiaries
has engaged in, directly or indirectly, any dealings or transactions with any
Person, or in any country or territory, that, at the time of the dealing or
transaction, is or was the subject of Sanctions, except as (i) otherwise
authorized pursuant to Sanctions or (ii) would not reasonably be likely to have
a Material Adverse Effect.

(e) Since the Applicable Date, the Company and its Subsidiaries have been in
compliance with, and have not been penalized for, have not been under
investigation with respect to and have not been threatened in writing to be
charged with or given written notice of any violation of, any applicable
Sanctions or export controls laws, except as would not reasonably be likely to
have a Material Adverse Effect.

Section 3.12 Significant Contracts.

(a) Section 3.12(a) of the Company Disclosure Letter sets forth a list of each
of the following Contracts to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries or any of their
respective assets is bound as of the Execution Date (each, a “Significant
Contract”):

 

-15-



--------------------------------------------------------------------------------

(i) that is a “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC);

(ii) any Contract (or group of related Contracts with respect to a single
transaction or series of related transactions) that involves future payments,
performance or services or delivery of goods or materials to or by the Company
or any of its Subsidiaries of any amount or value reasonably expected to exceed
$100,000,000 in any future twelve (12) month period;

(iii) other than a Contract that is a “material contract” (as such term is
defined in Item 601(b)(10) of Regulation S-K of the SEC), any Contract that
constitutes a written employment agreement with an employee providing for
potential or actual payments by the Company or any Subsidiary of $250,000 or
more in any fiscal year;

(iv) any Contract that contains a non-compete restriction or an exclusivity or
“most favored nation” provision (in each case that is in favor of the other
party to the Contract and that purports to bind an Affiliate of the Company);

(v) each joint venture, partnership and other similar Contract involving the
sharing of profits of the Company or any of its Subsidiaries with any third
party;

(vi) any Contract relating to indebtedness for borrowed money or any financial
guarantee by the Company or any of its Subsidiaries with a principal amount in
excess of $50,000,000 (whether incurred, assumed, guaranteed or secured by any
asset), other than Contracts solely among the Company and/or any of its wholly
owned Subsidiaries;

(vii) each Contract pursuant to which the Company or any of its Subsidiaries
(A) obtains the right to use, or a covenant not to be sued under, any
Intellectual Property material to the conduct of its business as presently
conducted (excluding licenses for commercial off the shelf software that are
generally available on nondiscriminatory pricing terms) or (B) grants the right
to use, or a covenant not to be sued under, any Intellectual Property material
to the conduct of its business as presently conducted;

(viii) each Contract that would reasonably be likely to prevent, materially
delay or materially impair the consummation of the Share Issuance; and

(ix) each Contract under which the consequences of a default or termination
would reasonably be likely to have a Material Adverse Effect.

(b) Each of the Significant Contracts is valid and binding on the Company or its
Subsidiaries, as the case may be, and, to the Company’s Knowledge, each other
party thereto, and is in full force and effect, in each case, subject to the
Bankruptcy and Equity Exception, except for such failures to be valid and
binding or to be in full force and effect as would not reasonably be likely to
have a Material Adverse Effect. There is no default under any such Contract by
the Company or any of its Subsidiaries and no event has occurred that, with the
lapse of time or the giving of notice or both, would constitute a default
thereunder by the Company or any of its Subsidiaries, in each case except as
would not reasonably be likely to have a Material Adverse Effect.

 

-16-



--------------------------------------------------------------------------------

Section 3.13 No Shareholder Rights Plan; Takeover Statutes. There is no
shareholder rights plan, “poison pill,” antitakeover plan or other similar
device, agreement or instrument in effect, to which the Company or any of its
Subsidiaries is a party or otherwise bound. Other than Section 203 of the DGCL,
no “fair price,” “moratorium,” “control share acquisition” or other similar
anti-takeover statute or regulation or any anti-takeover provision in the
Company’s Organizational Documents is applicable to the Company, the Shares or
the Share Issuance.

Section 3.14 Intellectual Property.

(a) Except as would not reasonably be likely to have a Material Adverse Effect,
the Company or one of its Subsidiaries is the sole and exclusive owner of all
the Owned Intellectual Property, in each case, free and clear of any Liens
(other than licenses, covenants not to sue or other rights to use granted under
Owned Intellectual Property), and there exist no material restrictions on the
disclosure, use, license or transfer of the Owned Intellectual Property.

(b) The Company and its Subsidiaries have sufficient rights to use all
Intellectual Property used in or necessary to their business as presently
conducted, except as would not reasonably be likely to have a Material Adverse
Effect; provided that the foregoing is not and shall not constitute a
representation or warranty regarding infringement, misappropriation or other
violation of the Intellectual Property rights of any third party. The Owned
Intellectual Property is subsisting, and to the Company’s Knowledge, valid and
enforceable, and (ii) not subject to any outstanding order, judgment or decree
adversely affecting the Company’s or its Subsidiaries’ use of, or its rights to,
such Intellectual Property. To the Company’s Knowledge, during the three
(3) year period prior to the date of this Agreement, the Company and its
Subsidiaries have not infringed, misappropriated or otherwise violated the
Intellectual Property rights of any third party, where such infringement or
violation would reasonably be likely to have a Material Adverse Effect.

(c) Except as would not reasonably be likely to have a Material Adverse Effect,
during the three (3) year period prior to the date of this Agreement, (i) no
claims, proceedings or legal actions are pending against, or to the Company’s
Knowledge, threatened in writing against, the Company or any of its Subsidiaries
(A) alleging that the Company or any of its Subsidiaries has infringed,
misappropriated or otherwise violated the Intellectual Property rights of any
Person or (B) challenging or seeking to deny, revoke or limit the Company’s or
any of its Subsidiaries’ rights in any Owned Intellectual Property, and (ii) to
the Company’s Knowledge, no Person is infringing, misappropriating or otherwise
violating the rights of the Company or its Subsidiaries in any Owned
Intellectual Property.

(d) The IT Assets owned or used by the Company or any of its Subsidiaries
operate and perform in accordance with their documentation and functional
specifications and otherwise as required by the Company and its Subsidiaries in
connection with their business as presently conducted, except as would not
reasonably be likely to have a Material Adverse Effect. To the Company’s
Knowledge, no Person has breached or gained unauthorized access to the IT Assets
(or any information or data stored therein or transmitted thereby), except as
would not reasonably be likely to have a Material Adverse Effect.

 

-17-



--------------------------------------------------------------------------------

(e) The Company and its Subsidiaries have at all times during the three (3) year
period prior to the date of this Agreement complied with all applicable Laws
relating to privacy, data protection and the collection and use of personal
information and user information gathered or accessed in the course of the
operations of the Company or any of its Subsidiaries, except as would not
reasonably be likely to have a Material Adverse Effect. The Company and its
Subsidiaries have at all times during the three (3) year period prior to the
date of this Agreement complied in all respects with all rules, policies and
procedures established by the Company or any of its Subsidiaries from time to
time with respect to the foregoing, except as would not reasonably be likely to
have a Material Adverse Effect. During the three (3) year period prior to the
date of this Agreement, no claims have been asserted or, to the Company’s
Knowledge, threatened in writing, against the Company or any of its Subsidiaries
by any Person alleging a violation of such Person’s privacy, personal or
confidentiality rights under any such laws, regulations, rules, policies or
procedures, except as would not reasonably be likely to have a Material Adverse
Effect.

(f) Except as would not reasonably be likely to have a Material Adverse Effect,
the Company and its Subsidiaries have taken all commercially reasonable actions
necessary to maintain and protect the Owned Intellectual Property, including any
and all commercially reasonable actions necessary to protect any and all trade
secrets included within Owned Intellectual Property.

Section 3.15 Environmental Matters. Except as would not reasonably be likely to
have a Material Adverse Effect:

(a) No notice, demand, request for information, citation, summons or complaint
has been received, no order, judgment, decree or injunction has been issued or
is otherwise in effect, no penalty has been assessed and no action, claim, suit,
or proceeding is pending, and, to the Company’s Knowledge, threatened, nor is,
to the Company’s Knowledge, any investigation pending or threatened, in each
case with respect to the Company or any of its Subsidiaries that relates to any
Environmental Law;

(b) To the Company’s Knowledge neither the Company or any of its Subsidiaries
has incurred any liability under any Environmental Law or Environmental Permit;

(c) No Hazardous Substance has been discharged, disposed of, dumped, spilled,
leaked, emitted or released at, on, under, to, in or from (i) any property or
facility currently or, to the Company’s Knowledge, previously, owned, leased or
operated by the Company or any of its Subsidiaries or (ii) to the Company’s
Knowledge, any property or facility to which any Hazardous Substance has been
transported for disposal, recycling or treatment by or on behalf of, the Company
or any of its Subsidiaries, in each case other than in compliance with, and
would not reasonably be expected to result in liability under, any Environmental
Law; and

 

-18-



--------------------------------------------------------------------------------

(d) The Company and its Subsidiaries are, and have for the past three years
been, in compliance with all Environmental Permits and Environmental Laws, which
compliance includes obtaining and maintaining all Environmental Permits. Such
Environmental Permits are valid and in full force and effect and, to the
Company’s Knowledge, will not be terminated or impaired or become terminable, in
whole or in part, as a result of the transactions contemplated hereby.

Section 3.16 Taxes. Except as would not reasonably be likely to have a Material
Adverse Effect:

(a) All Tax Returns required by applicable Law to be filed with any Taxing
Authority by, or on behalf of, the Company or any of its Subsidiaries have been
filed when due in accordance with all applicable Law, and all such Tax Returns
are, or shall be at the time of filing, true and complete in all respects;

(b) The Company and each of its Subsidiaries has paid (or has had paid on its
behalf) or has withheld and remitted to the appropriate Taxing Authority all
Taxes due and payable (whether or not shown as due on any Tax Return), or, where
payment is not yet due, has established in accordance with GAAP an adequate
accrual for all Taxes through the end of the last period for which the Company
and its Subsidiaries ordinarily record items on their respective books;

(c) There is no claim, audit, action, suit, proceeding or investigation now
pending or, to the Company’s Knowledge, threatened against or with respect to
the Company or its Subsidiaries in respect of any Tax or Tax asset;

(d) During the two-year period ending on the date hereof, neither the Company
nor any of its Subsidiaries was a distributing corporation or a controlled
corporation in a transaction intended to be governed by Section 355 of the Code;

(e) No claim is currently outstanding by any Taxing Authority in a jurisdiction
where the Company and/or the Company’s Subsidiaries do not file Tax Returns that
the Company or any of its Subsidiaries is or may be subject to taxation by, or
required to file any Tax Return in, that jurisdiction;

(f) Neither the Company nor any of its Subsidiaries has participated in any
“listed transaction” within the meaning of Treasury Regulation Section 1.6011-4;

(g) There are no requests for rulings or determinations in respect of any Tax or
Tax asset pending between the Company or any of its Subsidiaries and any Taxing
Authority;

(h) There is no adjustment that would increase the Tax liability, or reduce any
Tax asset, of the Company or any of its Subsidiaries that has been made,
proposed or threatened in writing by a Taxing Authority during any audit with
respect to an open taxable year;

(i) During the five year period ending on the date hereof, (i) neither the
Company nor any of its Subsidiaries has been a member of an affiliated,
consolidated, combined or unitary group other than one of which the Company or
one of its Subsidiaries was the common parent; (ii) neither the Company nor any
of its Subsidiaries is party to any Tax Sharing Agreement; (iii) no amount of
the type described in clause (ii) or (iii) of the definition of “Tax” is
currently payable by the Company or any of its Subsidiaries, regardless of
whether such Tax is imposed on the Company or any of its Subsidiaries; and
(iv) neither the Company nor any of its Subsidiaries has entered into any
agreement or arrangement with any Taxing Authority with regard to the Tax
liability of the Company or any of its Subsidiaries affecting any Tax period for
which the applicable statute of limitations, after giving effect to extensions
or waivers, has not expired;

 

-19-



--------------------------------------------------------------------------------

(j) Neither the Company nor any of its Subsidiaries will be required to include
any item or amount of income in, or exclude any item or amount of deduction
from, taxable income for any taxable period (or portion thereof) ending after
the Closing Date as a result of any (i) change in method of accounting for a
taxable period (or portion thereof) ending on or prior to the Closing Date,
(ii) “closing agreement,” as described in Section 7121 of the Code (or any
similar provision of state, local or foreign income Tax law) entered into on or
prior to the Closing Date, (iii) prepaid amount received on or prior to the
Closing Date, (iv) installment sale or open transaction disposition made on or
prior to the Closing Date or (v) election by the Company or any of its
Subsidiaries under Section 108(i) of the Code made on or prior to the Closing
Date; and

(k) There are no limitations on the utilization of the net operating losses, tax
credit carryovers or other tax attributes of the Company under Section 382
through Section 384 of the Code or the separate return limitation year rules
contained in the Treasury Regulations under Section 1502 of the Code, including
any such limitations arising as a result of the consummation of the Share
Issuance contemplated by this Agreement.

Section 3.17 Company Benefit Plans.

(a) Section 3.17(a) of the Company Disclosure Letter lists each material Company
Benefit Plan (excluding any Company Benefit Plan solely providing benefits
required by applicable Law). For each Company Benefit Plan set forth in
Section 3.17(a) of the Company Disclosure Letter, the Company has made available
to Buyer a copy of such plan (or a description of the material terms thereof)
and all amendments thereto and, as applicable: (i) for each such Company Benefit
Plan that is an “employee benefit plan” within the meaning of Section 3(3) of
ERISA, the most recently prepared actuarial reports and financial statements and
(ii) all material correspondence relating thereto received from or provided to
the IRS, the Department of Labor or the PBGC during the past three years.

(b) No Title IV Plan is in “at-risk status” (within the meaning of
Section 303(i)(4) of ERISA), and no condition exists that could constitute
grounds for termination of any Title IV Plan by the PBGC, except, in each case,
as would not reasonably be likely to have a Material Adverse Effect. None of the
following events has occurred in connection with any Title IV Plan: (i) a
“reportable event,” within the meaning of Section 4043 of ERISA, other than any
such event for which the 30-day notice period has been waived by the PBGC, or
(ii) any event described in Section 4062 or 4063 of ERISA, except, in each case,
as would not reasonably be

 

-20-



--------------------------------------------------------------------------------

likely to have a Material Adverse Effect. None of the assets of the Company and
its Subsidiaries are now subject to any lien imposed under Section 303(k) of
ERISA or Section 430(k) of the Code by reason of a failure of the Company or any
of its ERISA Affiliates (or any predecessor of any such entity) to make timely
installments or other payments required under Section 412 of the Code, except as
would not reasonably be likely to have a Material Adverse Effect.

(c) Neither the Company nor any of its ERISA Affiliates (nor any predecessor of
any such entity) has (i) engaged in any transaction described in Section 4069 or
4212(c) of ERISA or (ii) incurred, or reasonably expects to incur, any liability
under (x) Title IV of ERISA arising in connection with the termination of any
plan covered or previously covered by Title IV of ERISA or (y) Section 4971 of
the Code, except, in each case, as would not reasonably be likely to have a
Material Adverse Effect.

(d) With respect to any Company Benefit Plan covered by Subtitle B, Part 4 of
Title I of ERISA or Section 4975 of the Code, no non-exempt prohibited
transaction has occurred that has caused or would reasonably be expected to
cause the Company or any of its Subsidiaries to incur any liability under ERISA
or the Code, except as would not reasonably be likely to have a Material Adverse
Effect.

(e) Neither the Company nor any of its ERISA Affiliates (nor any predecessor of
any such entity) sponsors, maintains, administers or contributes to (or has any
obligation to contribute to) a Multiemployer Plan. With respect to any
Multiemployer Plan contributed to by the Company or any of its ERISA Affiliates
in the past six years, neither the Company nor any ERISA Affiliate has incurred
material withdrawal liability under Title IV of ERISA which remains unsatisfied.

(f) Each Company Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS or has applied to the IRS for such a letter within the
applicable remedial amendment period or such period has not expired and, to the
Company’s Knowledge, no circumstances exist that would reasonably be expected to
result in any such letter being revoked or not being issued or reissued or a
penalty under the IRS Closing Agreement Program if discovered during an IRS
audit or investigation.

(g) (i) Each Company Benefit Plan has been maintained in compliance with its
terms and all applicable Law, including ERISA and the Code and (ii) no action,
suit, investigation, audit, proceeding or claim (other than routine claims for
benefits) is pending against or involves or is threatened against or threatened
to involve, any Company Benefit Plan before any arbitrator or any Governmental
Entity, including the IRS, the Department of Labor or the PBGC, except, in each
case, as would not reasonably be likely to have a Material Adverse Effect.

(h) Neither the Company nor any of its Subsidiaries has any current or projected
liability for, and no Company Benefit Plan provides or promises, any
post-employment or post-retirement medical, dental, disability, hospitalization,
life or similar benefits (whether insured or self-insured) to any current or
former Service Provider (other than coverage mandated by applicable Law,
including COBRA), except as would not reasonably be likely to have a Material
Adverse Effect.

 

-21-



--------------------------------------------------------------------------------

(i) All contributions, premiums and payments that are due have been made for
each Company Benefit Plan within the time periods prescribed by the terms of
such plan and applicable Law, and all contributions, premiums and payments for
any period ending on or before the Closing Date that are not due are properly
accrued to the extent required to be accrued under applicable accounting
principles, except as would not reasonably be likely to have a Material Adverse
Effect.

(j) Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby (either alone or together with any other event)
will (i) entitle any current or former Service Provider to any payment or
benefit, including any bonus, retention, severance, retirement or job security
payment or benefit, (ii) accelerate the time of payment or vesting or trigger
any payment or funding (through a grantor trust or otherwise) of compensation or
benefits under, or increase the amount payable or trigger any other obligation
under, any Company Benefit Plan or (iii) limit or restrict the right of the
Company or any of its Subsidiaries or, after the Closing, Buyer, to merge, amend
or terminate any Company Benefit Plan, except, in each case, as would not
reasonably be likely to have a Material Adverse Effect.

Section 3.18 Labor.

(a) The Company and its Subsidiaries are, and have been since the Applicable
Date, in compliance with all applicable Law relating to labor and employment,
including, but not limited to, those relating to labor management relations,
discrimination, sexual harassment, civil rights, affirmative action,
immigration, safety and health, except as would not reasonably be likely to have
a Material Adverse Effect.

(b) Section 3.18(b) of the Company Disclosure Letter lists each Collective
Bargaining Agreement and any pending or, to the Company’s Knowledge, threatened
material labor representation request with respect to any employee of the
Company or any of its Subsidiaries. For each Collective Bargaining Agreement set
forth in Section 3.18(b) of the Company Disclosure Letter, the Company has made
available to Buyer a copy of such agreement.

(c) Neither the Company nor any of its Subsidiaries has failed to comply with
the provisions of any Collective Bargaining Agreement, and there are no
grievances outstanding against the Company or any of its Subsidiaries under any
such agreement, in each case except as would not reasonably be likely to have a
Material Adverse Effect. There is no labor strike, slowdown, stoppage,
picketing, interruption of work or lockout pending or, to the Company’s
Knowledge, threatened against or affecting the Company or any of its
Subsidiaries, except as would not reasonably be likely to have a Material
Adverse Effect.

(d) The consent or consultation of, or the rendering of formal advice by, any
labor or trade union, works council or other employee representative body is not
required for the Company to enter into this Agreement or to consummate any of
the Transactions, except as would not reasonably be likely to have a Material
Adverse Effect.

 

-22-



--------------------------------------------------------------------------------

(e) Neither the Company nor any of its Subsidiaries has taken any action that
would reasonably be expected to cause Buyer or any of its Affiliates to have any
material liability or other obligation following the Closing Date under WARN,
except as would not reasonably be likely to have a Material Adverse Effect.

Section 3.19 Brokers and Finders. Neither the Company nor any of its directors,
officers or employees has employed any broker or finder or incurred any
liability for any brokerage fees, commissions or finders’ fees in connection
with the Transactions, except that the Company has employed J.P. Morgan
Securities LLC as its financial advisor.

Section 3.20 No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this ARTICLE III, neither
the Company nor any other Person makes any express or implied representation or
warranty on behalf of the Company or any of its Affiliates or with respect to
the Company or any of its Subsidiaries or their respective businesses,
operations, assets, liabilities, employees, employee benefit plans, conditions
or prospects, and the Company hereby disclaims any such other representations or
warranties. In particular, without limiting the foregoing disclaimer, except for
the representations and warranties expressly set forth in this ARTICLE III,
neither the Company nor any other Person makes or has made any representation or
warranty to Buyer, or any of its Affiliates or representatives, with respect to
(i) any financial projection, forecast, estimate, budget or prospect information
relating to the Company or any of its subsidiaries or their respective business
or (ii) any oral or written information presented to Buyer or any of its
Affiliates or representatives in the course of their due diligence investigation
of the Company, the negotiation of this Agreement or in the course of the Share
Issuance contemplated by this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the disclosure letter delivered by Buyer to the Company
on the Execution Date (the “Buyer Disclosure Letter”) (it being agreed that
disclosure of any item in any section or subsection of the Buyer Disclosure
Letter shall be deemed disclosure with respect to any other section or
subsection to which the relevance of such item is reasonably apparent on its
face), Buyer represents and warrants to the Company as of the Execution Date and
as of the Closing Date as follows:

Section 4.1 Organization, Good Standing and Qualification. Buyer (a) is a legal
entity duly organized, validly existing and in good standing under the Laws of
Germany, (b) has all requisite corporate or similar power and authority to own,
lease and operate its properties and assets and to carry on its business as
presently conducted and is qualified to do business and (c) is in good standing
as a foreign corporation or other legal entity in each jurisdiction where the
ownership, leasing or operation of its assets or properties or conduct of its
business requires such qualification, except in the case of clause (b) or clause
(c) where the failure to be so qualified or in good standing or to have such
power or authority would not, individually or in the aggregate, reasonably be
likely to prevent, materially delay or materially impede the consummation by
Buyer of the Share Issuance.

 

-23-



--------------------------------------------------------------------------------

Section 4.2 Authority; Approval. Buyer has all requisite corporate power and
authority and has taken all corporate action necessary in order to execute,
deliver and perform its obligations under this Agreement. This Agreement has
been duly executed and delivered by Buyer and constitutes a valid and binding
agreement of Buyer enforceable against Buyer in accordance with its terms,
subject to the Bankruptcy and Equity Exception.

Section 4.3 Governmental Filings; No Violations; Certain Contracts.

(a) Other than the filings and/or notices (i) under the HSR Act, (ii) with CFIUS
deemed advisable under Exon-Florio and (iii) set forth on Section 4.3(a) of the
Buyer Disclosure Letter (the “Buyer Approvals”), no notices, reports or other
filings are required to be made by Buyer with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
Buyer from, any Governmental Entity in connection with the execution, delivery
and performance of this Agreement by Buyer or the consummation of the Share
Issuance, except those that the failure to make or obtain would not,
individually or in the aggregate, reasonably be likely to prevent, materially
delay or materially impede the consummation by Buyer of the Share Issuance.
During the 10-Business-Day period following the Execution Date, Buyer shall have
the right to update Section 4.3(a) of the Buyer Disclosure Letter in respect of
consents, registrations, approvals, permits or authorizations from any
Governmental Entity which is legally required to be obtained by Buyer prior to
the consummation of the Share Issuance and either (i) either Party or its
Subsidiaries have operations in such jurisdiction that are material to such
Party and its Subsidiaries, taken as a whole or (ii) the failure to obtain which
would reasonably be likely to have a material adverse effect on the business,
assets, operations, results of operations or financial condition of Buyer.

(b) The execution, delivery and performance of this Agreement by Buyer do not,
and the consummation of the Share Issuance will not, constitute or result in
(i) a breach or violation of, or a default under, the Organizational Documents
of Buyer or (ii) with or without notice, lapse of time or both, a breach or
violation of, a termination (or right of termination) or default under, the
creation or acceleration of any obligations under or the creation of a Lien on
any of the assets of Buyer pursuant to any Contract binding upon Buyer or,
assuming (solely with respect to performance of this Agreement and consummation
of the Share Issuance) compliance with the matters referred to in
Section 4.3(a), under any Law to which Buyer is subject, except, in the case of
clause (ii) above, for any such breach, violation, termination, default,
creation or acceleration that would not, individually or in the aggregate,
reasonably be likely to prevent, materially delay or materially impede the
consummation by Buyer of the Share Issuance.

Section 4.4 Litigation. There are no civil, criminal or administrative actions,
suits, claims, hearings, arbitrations, investigations or other proceedings
pending or, to Buyer’s Knowledge, threatened against Buyer, except as would not,
individually or in the aggregate, reasonably be likely to prevent, materially
delay or materially impede the consummation by Buyer of the Share Issuance.

Section 4.5 Investment Purpose. Buyer is acquiring the Shares pursuant to an
exemption from registration under the Securities Act solely for its own account
for investment

 

-24-



--------------------------------------------------------------------------------

purposes and not with a view to, or for offer or sale in connection with, any
distribution thereof. Buyer acknowledges that the Shares are not registered
under the Securities Act, or any state securities laws, and that the Shares may
not be transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable. Buyer acknowledges that
(i) it has such knowledge and experience in financial and business matters and
in investments of this type that it is capable of evaluating the merits and
risks of its investment in the Shares and of making an informed investment
decision, (ii) it is an “accredited investor” (as that term is defined by Rule
501 of the Securities Act) and (iii) it can bear the economic risk of (x) an
investment in the Shares indefinitely and (y) a total loss in respect of such
investment. Buyer has such knowledge and experience in business and financial
matters so as to enable it to understand and evaluate the risks of and form an
investment decision with respect to its investment in the Shares and to protect
its own interest in connection with such investment.

Section 4.6 No General Solicitation. Buyer is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

Section 4.7 Reliance on Exemptions. Buyer understands that the Shares are being
issued and sold to it in reliance on one or more specific exemptions from the
registration requirements of United States federal and state securities Laws and
that the Company is relying upon the truth and accuracy of Buyer’s
representations and warranties set forth in this Agreement to determine the
availability of such exemption.

Section 4.8 Available Funds. Buyer has available all funds, and at the Closing
will have available all funds, to satisfy all of its obligations under this
Agreement and to consummate the Share Issuance in accordance with the terms of
this Agreement.

Section 4.9 Brokers and Finders. Neither Buyer nor any of its directors,
officers or employees has employed any broker or finder or incurred any
liability for any brokerage fees, commissions or finders’ fees in connection
with the Transactions, except that Buyer has employed PricewaterhouseCoopers AG
and Rothschild GmbH as its financial advisors.

Section 4.10 No Other Representations or Warranties.

(a) Except for the representations and warranties expressly set forth in this
ARTICLE IV, neither Buyer nor any other Person makes any express or implied
representation or warranty on behalf of Buyer or any of its Affiliates or with
respect to Buyer or any of its Subsidiaries or their respective businesses,
operations, assets, liabilities, employees, employee benefit plans, conditions
or prospects, and Buyer hereby disclaims any such other representations or
warranties.

(b) Buyer acknowledges and agrees that except as expressly set forth in ARTICLE
III, the Company is not making and has not made any representation or warranty,
express or implied, at Law or in equity, with respect to this Agreement, the
Company, the

 

-25-



--------------------------------------------------------------------------------

Shares, any other securities of the Company or the assets and properties of the
Company or any information provided or made available to Buyer in connection
therewith (including any forecasts, projections, estimates or budgets),
including any warranty with respect to merchantability or fitness for any
particular purpose, and all other representations or warranties are hereby
expressly disclaimed.

(c) Buyer acknowledges and agrees that it (i) has made its own inquiry and
investigations into, and, based thereon, has formed an independent judgment
concerning the Company, the Shares, and the assets and properties of the
Company, (ii) has been provided with adequate access to such information,
documents and other materials relating to the Company, the Shares, and the
assets and properties of the Company as it has deemed necessary to enable it to
form such independent judgment, (iii) has had such time as Buyer deems necessary
and appropriate to fully and completely review and analyze such information,
documents and other materials and (iv) has been provided an opportunity to ask
questions of the Company with respect to such information, documents and other
materials and has received satisfactory answers to such questions. Buyer further
acknowledges and agrees that, except as expressly set forth in this Agreement
the Company has not made any representations or warranties, express or implied,
as to the accuracy or completeness of such information, documents and other
materials.

ARTICLE V

COVENANTS

Section 5.1 Interim Operations of the Company.

(a) From the Execution Date until the Closing, except (i) as described in the
Company Disclosure Letter, (ii) as required by applicable Law or Company Benefit
Plan as in effect on the date of this Agreement, (iii) as otherwise contemplated
by this Agreement or (iv) as Buyer may approve in writing (such approval not to
be unreasonably withheld, conditioned or delayed), the Company shall not, and
shall cause its Subsidiaries not to:

(i) adopt or propose any change in its Organizational Documents in a manner that
would affect Buyer in an adverse manner either as a holder of Common Stock or
with respect to the rights of Buyer under this Agreement, the Stockholder
Agreement or the Section 203 Agreement;

(ii) merge or consolidate the Company with any other Person, except for any such
transactions among wholly owned Subsidiaries of the Company, or restructure,
reorganize or completely or partially liquidate or otherwise enter into any
agreements or arrangements imposing material changes or restrictions on its
assets, operations or businesses;

(iii) redeem, repurchase or acquire any Common Stock, other than repurchases of
Common Stock from employees, officers or directors of the Company or any of its
Subsidiaries in the ordinary course of business pursuant to any of the Company’s
agreements or plans in effect as of the date hereof in respect of equity awards
outstanding as of the date of this Agreement (or granted in accordance with
Section 5.1(a)(iv)(z) below) in accordance with their terms and, as applicable,
the Company Benefit Plans as in effect on the date of this Agreement;

 

-26-



--------------------------------------------------------------------------------

(iv) (i) issue, deliver or sell, or authorize the issuance, delivery or sale of,
any shares of any (A) shares of capital stock or voting securities of the
Company or any of its Subsidiaries except for transactions among the Company and
its Subsidiaries, (B) securities of the Company or any of its Subsidiaries
convertible into or exchangeable for shares of capital stock or voting
securities of the Company or any of its Subsidiaries or (C) options or other
rights to acquire from the Company or any of its Subsidiaries, or other
obligation of the Company or any of its Subsidiaries to issue, any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of the Company or any of its Subsidiaries
(the items in clauses (A), (B) and (C) being referred to collectively as
“Company Securities”, in the case of the Company, or “Subsidiary Securities”, in
the case of any of the Company’s Subsidiaries), other than (w) the issuance of
any Subsidiary Securities to the Company or any other Subsidiary, (x) the
issuance of Company Securities pursuant to any widely distributed offering (an
“Offering”), (y) issuances in respect of equity awards under Company Benefit
Plans outstanding as of the date of this Agreement in accordance with their
terms or issued pursuant to clause (z), or (z) grants of equity-based awards
under Company Benefit Plans to Service Providers in the ordinary course of
business or (ii) amend any term of any Company Security;

(v) establish, adopt or amend a Company Benefit Plan so as to accelerate the
vesting or payment of compensation or benefits upon the consummation of the
Share Issuance or other Transactions (either alone or together with any other
related event); or

(vi) agree to do any of the foregoing.

(b) Buyer shall not take or permit any of its Affiliates to take any actions
that would, individually or in the aggregate, reasonably be likely to prevent,
materially delay or materially impede the consummation of the Share Issuance.

(c) In the event that the Company issues shares of Common Stock in an Offering
after the Execution Date and prior to the Closing, Buyer shall have the right to
deliver a notice to the Company within four Business Days of such issuance in
which Buyer irrevocably commits to increase the shares of Common Stock to be
issued, sold, purchased and accepted at the Closing to a number not to exceed
19.9% of the shares of Common Stock outstanding as of immediately following the
consummation of such Offering; it being understood that each additional share of
Common Stock shall be issued to Buyer at the price paid per share by the
participants in such Offering and the Purchase Price shall be correspondingly
increased. Upon delivery and receipt of such notice, Buyer and the Company shall
take all actions necessary or advisable to amend the definition of Shares and
Purchase Price in this Agreement to give effect to such commitment.

Section 5.2 Filings; Other Actions; Notification.

(a) Cooperation. Subject to the terms and conditions set forth in this
Agreement, the Company and Buyer shall cooperate with each other and use (and
shall cause their respective Affiliates to use) their respective reasonable best
efforts to take or cause to be

 

-27-



--------------------------------------------------------------------------------

taken all actions, and do or cause to be done all things, reasonably necessary,
proper or advisable on their part under this Agreement and applicable Laws to
consummate and make effective the Share Issuance as soon as practicable,
including preparing and filing (and, to the extent applicable, causing its
Affiliates to so prepare and file) as promptly as practicable (and, with respect
to filings under the HSR Act, in any event within 30 days of the Execution Date)
all documentation to effect all necessary notices, reports and other filings and
to obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party and/or any Governmental Entity (including in respect of CFIUS and all
Company Approvals and Buyer Approvals) in order to consummate the Share
Issuance. Subject to applicable Laws relating to the exchange of information,
Buyer and the Company shall have the right to review in advance and, to the
extent practicable, each will consult with the other on and consider in good
faith the views of the other in connection with, all the information relating to
Buyer or the Company, as the case may be, and any of their respective
Affiliates, that appears in any filing made with, or written materials submitted
to, any third party and/or any Governmental Entity in connection with the
Transactions. In exercising the foregoing rights, each of the Company and Buyer
shall act reasonably and as promptly as practicable. Neither the Company nor
Buyer shall permit any of its Affiliates or officers or any other
representatives or agents to participate in any meeting with any Governmental
Entity in respect of any filings, investigation or other inquiry relating to the
Transactions unless it consults with the other Party in advance and, to the
extent permitted by such Governmental Entity, gives the other Party the
opportunity to attend and participate thereat.

(b) Information. The Company and Buyer shall each, upon request by the other,
furnish the other with all information concerning itself, its Affiliates,
directors, officers and stockholders and such other matters as may be reasonably
necessary or advisable in connection with any statement, filing, notice or
application made by or on behalf of Buyer, the Company or any of their
respective Affiliates to any third party and/or any Governmental Entity in
connection with the Transactions.

(c) Access. From the date hereof until the Closing Date, upon reasonable prior
written notice and during normal business hours, the Company shall give, and
shall cause each of its Subsidiaries to give, Buyer, its counsel, financial
advisors, auditors, consultants and other authorized representatives reasonable
access to the offices, properties, books and records of the Company and the
Subsidiaries and to the books and records of the Company and the Subsidiaries,
provided, however, that the Company may restrict the foregoing access and the
disclosure of information pursuant to this Section 5.2(c) to the extent that
(i) in the reasonable good faith judgment of the Company, any applicable Law
requires the Company or its Subsidiaries to restrict or prohibit access to any
such properties or information, (ii) in the reasonable good faith judgment of
the Company, the information is subject to confidentiality obligations to a
third party, (iii) disclosure of any such information or document would
reasonably be expected to result in the loss of attorney-client privilege or
(iv) in the reasonable good faith judgment of the Company, disclosure of any
such information or document would reasonably be expected to compromise the
Company’s competitive position or make available sensitive commercial
information to a competitor of the Company. Any investigation pursuant to this
Section 5.2 shall be conducted in such manner as not to interfere unreasonably
with the conduct of the business of the Company and shall not include any
invasive environmental testing

 

-28-



--------------------------------------------------------------------------------

or sampling. Notwithstanding the foregoing, Buyer shall not have access to
personnel records of the Company and the Subsidiaries relating to individual
performance or evaluation records, medical histories or other information which
in the Company’s good faith opinion is sensitive or the disclosure of which
could subject the Company or any Subsidiary to risk of liability.

(d) Status. Subject to applicable Laws and as required by any Governmental
Entity, the Company and Buyer shall each keep the other apprised of the status
of matters relating to consummation of the Share Issuance, including promptly
furnishing the other with copies of notices or other communications received by
Buyer or the Company, as the case may be, or any of its Affiliates, from any
third party and/or any Governmental Entity with respect to the Transactions.

(e) Regulatory Matters. Subject to the terms and conditions set forth in this
Agreement, without limiting the generality of the undertakings pursuant to this
Section 5.2, each of the Company and Buyer agrees to promptly provide to each
and every U.S. or non-U.S. federal, state or local court or Governmental Entity
with jurisdiction over enforcement of any applicable antitrust or competition
Laws non-privileged information and documents requested by any Governmental
Entity or that are necessary, proper or advisable to permit consummation of the
Share Issuance, and each of the Company and Buyer agrees to use its reasonable
best efforts to take, to cause its respective Subsidiaries to take, and to
direct its respective Affiliates to take, any and all steps and to make any and
all undertakings necessary, including pursuing and defending against any
proceedings, to avoid or eliminate each and every impediment under any
antitrust, merger control, competition or trade regulation Law, including under
the HSR Act, that may be asserted by any Governmental Entity with respect to the
Share Issuance so as to enable the Closing to occur as soon as reasonably
possible.

Section 5.3 Publicity. The initial announcement regarding this Agreement shall
be press releases by each Party as preagreed between the Parties and thereafter
the Company and Buyer each shall consult with each other prior to issuing any
press releases or otherwise making public announcements with respect to the
Transactions and prior to making any filings with any third party and/or any
Governmental Entity with respect thereto, except as may be required by Law or by
obligations pursuant to any listing agreement with or rules of any national
securities exchange or interdealer quotation service or by the request of any
Governmental Entity.

Section 5.4 Confidentiality. Each Party acknowledges that the Confidentiality
Agreement shall continue to apply through the Closing and that all information
provided pursuant to this Agreement shall be subject to the terms thereof on the
same basis as if such information had been disclosed under the Confidentiality
Agreement. For the avoidance of doubt, if this Agreement is terminated in
accordance with its terms, the obligations of the parties and their respective
Affiliated Companies and Representatives (as each is defined in the
Confidentiality Agreement) under the Confidentiality Agreement shall survive the
termination of this Agreement in accordance with the terms thereof.

Section 5.5 Transfer Taxes. Each party hereby agrees, from and after the
Closing, to pay 50% of any transfer, documentary, sales, use, stamp, recording,
value added, registration and other similar Taxes and all conveyance fees,
recording fees and other similar charges incurred in connection with the
consummation of the Share Issuance (including all penalties, interest and other
charges with respect thereto, collectively, “Transfer Taxes”) that are imposed
by the United States or any Governmental Entity therein. For the avoidance of
doubt, Buyer shall pay any and all Transfer Taxes that are imposed by any
Governmental Entity other than the United States or any Governmental Entity
therein.

 

-29-



--------------------------------------------------------------------------------

Section 5.6 Finalization of Commercial Agreements.

(a) Following the Execution Date, the Company and Buyer shall cooperate in good
faith to finalize in definitive form the First License and Supply Agreement and
the Procurement JV Agreements (together, the “Commercial Agreements”) as
contemplated by the Procurement JV Framework Agreement and the Technology and
Supply Framework Agreement (together, the “Commercial Framework Agreements”) as
promptly as practicable. The Commercial Agreements shall be based on the
principles set forth in the Commercial Framework Agreements and be on the terms
and conditions set forth in the Commercial Framework Agreements, with such other
terms and conditions as are reasonably agreed between the Parties or required by
applicable Law.

(b) If the Parties are unable to reach agreement on a material term or condition
of any Commercial Agreement (to the extent not already set forth in the
Commercial Framework Agreements) following good faith negotiations, then each
Party shall designate a senior executive or representative reasonably acceptable
to the other Party to handle such dispute and the Parties shall cause such
designees to meet as promptly as practicable and use their respective reasonable
best efforts to resolve such dispute within a reasonable period of time.

Section 5.7 Supplemental Disclosure.

(a) The Company shall have the right, from time to time prior to the Closing, to
update the Company Disclosure Letter by delivering a written notice to Buyer
titled “Schedule Update” (a “Schedule Update”); provided that notwithstanding
anything to the contrary in this Agreement, any updates to the Company
Disclosure Letter made in accordance with Section 3.5(a) shall not constitute a
Schedule Update or provide Buyer with the right described in Section 5.7(b).

(b) If the Company delivers to Buyer a Schedule Update, Buyer may, no later than
five Business Days after the delivery of such Schedule Update, terminate this
Agreement by delivering written notice to the Company of such termination
pursuant to Section 8.1(e). If Buyer does not exercise its right to terminate
this Agreement pursuant to Section 8.1(e) within such five Business Day period,
such termination right shall expire and such supplemental or amended disclosure
shall be deemed to have been set forth in the Company Disclosure Letter for all
purposes, including for purposes of ARTICLE VI and ARTICLE VII hereunder.

 

-30-



--------------------------------------------------------------------------------

ARTICLE VI

SURVIVAL; INDEMNIFICATION

Section 6.1 Survival. The representations and warranties of the Parties hereto
contained in this Agreement shall survive the Closing until the first
anniversary of the Closing Date, provided that the representations and
warranties in Section 3.1, Section 3.2, Section 3.3, Section 3.4 and
Section 3.19 (the “Company Fundamental Representations”) and Section 4.1,
Section 4.2, Section 4.5 and Section 4.9 (the “Buyer Fundamental
Representations”) shall survive indefinitely or until the latest date permitted
by Law. The covenants and agreements of the Parties hereto contained in this
Agreement shall survive the Closing until the first anniversary of the Closing
Date. Notwithstanding the preceding sentences, any breach of representation,
warranty, covenant or agreement in respect of which indemnity may be sought
under this Agreement shall survive the time at which it would otherwise
terminate pursuant to the preceding sentences, if notice of the inaccuracy or
breach thereof giving rise to such right of indemnity shall have been given with
reasonable specificity to the Party against whom such indemnity may be sought
prior to such time, in which case the representations, warranties, covenants or
agreements that are the subject of such indemnification claim shall survive with
respect to such claim until such time as such claim is finally resolved.

Section 6.2 Indemnification.

(a) Effective at and after the Closing and subject to the provisions of
Section 6.1, the Company hereby indemnifies Buyer, its Affiliates and each of
their respective officers, directors, employees, agents, successors and
assignees (collectively, “Buyer Indemnitees”) against and agrees to hold each of
them harmless from any and all damage, loss, liability and expense (including
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding whether involving a third party claim or a claim solely between the
Parties hereto) (“Damages”) incurred or suffered by such Buyer Indemnitee
arising out of any misrepresentation or breach of warranty (determined without
regard to any qualification or exception contained therein relating to
materiality or Material Adverse Effect or any similar qualification or standard,
other than with respect to Section 3.7(b) and clauses (i) and (ix) of
Section 3.12(a)) (each such misrepresentation and breach of warranty, a
“Warranty Breach”) or breach of covenant or agreement made or to be performed by
the Company pursuant to this Agreement; provided that with respect to
indemnification by the Company for Warranty Breaches (other than Warranty
Breaches with respect to any Company Fundamental Representations) pursuant to
this Section 6.2(a), (x) the Company shall not be liable unless the aggregate
amount of Damages incurred or suffered by the Buyer Indemnitees with respect to
such Warranty Breaches exceeds $5,119,482.18 (the “Basket Amount”), and then
only to the extent of such excess, and (y) the Company’s maximum liability shall
not exceed $51,194,821.82 (the “Cap Amount”).

(b) Effective at and after the Closing and subject to the provisions of
Section 6.1, Buyer hereby indemnifies the Company, its Affiliates and each of
their respective officers, directors, employees, agents, successors and
assignees (collectively, “Company Indemnitees”) against and agrees to hold each
of them harmless from any and all Damages incurred or suffered by such Company
Indemnitee arising out of any Warranty Breach or breach of covenant or

 

-31-



--------------------------------------------------------------------------------

agreement made or to be performed by Buyer pursuant to this Agreement; provided,
that with respect to indemnification by Buyer for Warranty Breaches (other than
Warranty Breaches with respect to any Buyer Fundamental Representations)
pursuant to this Section 6.2(b), (x) Buyer shall not be liable unless the
aggregate amount of Damages incurred or suffered by the Company Indemnitees with
respect to such Warranty Breaches exceeds the Basket Amount, and then only to
the extent of such excess, and (y) Buyer’s maximum liability shall not exceed
the Cap Amount.

(c) In no event shall any Party’s maximum aggregate liability under this
Agreement exceed an amount equal to the Purchase Price.

Section 6.3 De Minimis Loss. Notwithstanding anything to the contrary in
Section 6.2, the Company or Buyer, as applicable, shall not be liable for
indemnification with respect to any Damages suffered, paid or incurred by any
Buyer Indemnitee or Company Indemnitee, respectively, with respect to any claim
(or related claims arising out of substantially the same facts) that involves a
Damage of less than $50,000 (a “De Minimis Loss”), and all De Minimis Losses
shall be disregarded for purposes of the Basket Amount (it being understood and
agreed that in the event any Damage is greater than the threshold for a De
Minimis Loss, no portion of such Damage shall be disregarded pursuant to this
Section 6.3).

Section 6.4 Third Party Claim Procedures.

(a) The party seeking indemnification under Section 6.2 (the “Indemnified
Party”) agrees to give prompt notice in writing to the party against whom
indemnity is to be sought (the “Indemnifying Party”) of the assertion of any
claim or the commencement of any suit, action or proceeding by any third party
(“Third Party Claim”) in respect of which indemnity may be sought under such
Section. Such notice shall set forth in reasonable detail such Third Party Claim
and the basis for indemnification, the amount or the estimated amount of damages
sought thereunder to the extent then ascertainable (which estimate shall not be
conclusive of the final amount of such Third Party Claim), any other remedy
sought thereunder, any relevant time constraints relating thereto and any other
material details pertaining thereto (taking into account the information then
available to the Indemnified Party). The failure to so notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder,
except to the extent such failure shall have materially and adversely prejudiced
the Indemnifying Party.

(b) The Indemnifying Party shall have 30 days after receipt of the notice from
the Indemnified Party to notify the Indemnified Party that it desires to defend
the Indemnified Party against such Third Party Claim, in which case the
Indemnifying Party shall have the right to defend the Indemnified Party by
appropriate proceedings and shall have the sole power to direct and control such
defense and appoint lead counsel for such defense, in each case at its own
expense.

(c) If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 6.4, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party before entering into any settlement of such Third Party Claim, if the
settlement does not expressly unconditionally release the Indemnified Party and
its Affiliates from all liabilities and obligations with respect to such Third
Party Claim or the settlement imposes injunctive or other equitable relief
against the Indemnified Party or any of its Affiliates.

 

-32-



--------------------------------------------------------------------------------

(d) In circumstances where the Indemnifying Party is controlling the defense of
a Third Party Claim in accordance with Section 6.4(b), the Indemnified Party
shall be entitled to participate in the defense of any Third Party Claim and to
employ separate counsel of its choice for such purpose, in which case the fees
and expenses of such separate counsel shall be borne by the Indemnified Party;
provided that in such event the Indemnifying Party shall pay the fees and
expenses of such separate counsel incurred by the Indemnified Party (i) prior to
the date the Indemnifying Party assumes control of the defense of the Third
Party Claim, (ii) if representation of both the Indemnifying Party and the
Indemnified Party by the same counsel would create a conflict of interest,
(iii) if the Third Party Claim relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation or (iv) if
the Indemnifying Party has materially failed to defend the Third Party Claim.

(e) If the Indemnifying Party elects not to defend the Indemnified Party against
a Third Party Claim, the Indemnified Party shall have the right but not the
obligation to assume its own defense. In such case, the Indemnified Party shall
not settle a Third Party Claim without the consent of the Indemnifying Party,
which consent shall not be unreasonably withheld.

(f) Each party shall cooperate, and cause their respective Subsidiaries to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.

(g) The Indemnified Party and the Indemnifying Party shall use reasonable best
efforts to avoid production of confidential information (consistent with
applicable Law), and to cause all communications among employees, counsel and
others representing any party to a Third Party Claim to be made so as to
preserve any applicable attorney-client or work-product privileges.

Section 6.5 Direct Claim Procedures. In the event an Indemnified Party has a
claim for indemnity under Section 6.2 against an Indemnifying Party that does
not involve a Third Party Claim (a “Direct Claim”), the Indemnified Party agrees
to give prompt notice in writing of such claim to the Indemnifying Party. Such
notice shall set forth in reasonable detail such Direct Claim and the basis for
indemnification, the amount or the estimated amount of damages sought thereunder
to the extent then ascertainable (which estimate shall not be conclusive of the
final amount of such Direct Claim), any other remedy sought thereunder, any
relevant time constraints relating thereto and any other material details
pertaining thereto (taking into account the information then available to the
Indemnified Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have materially and adversely prejudiced the
Indemnifying Party. If the Indemnifying Party does not notify the Indemnified
Party within 30 days following the receipt of a notice with respect to any such
claim that the Indemnifying Party disputes its indemnity obligation to the
Indemnified Party for any Damages with respect to such claim, such

 

-33-



--------------------------------------------------------------------------------

Damages shall be conclusively deemed a liability of the Indemnifying Party and
the Indemnifying Party shall promptly pay to the Indemnified Party any and all
Damages arising out of such claim. If the Indemnifying Party has timely disputed
its indemnity obligation for any Damages with respect to such claim, the Parties
shall proceed in good faith to negotiate a resolution of such dispute and, if
not resolved through negotiations, such dispute shall be resolved by litigation
in an appropriate court of jurisdiction determined pursuant to Section 9.4(a).

Section 6.6 Damages Calculations.

(a) In calculating the amount of any Damage, there shall be deducted an amount
equal to the estimated net present value of the Tax benefit to be realized as a
result of such Damage by the Party claiming such Damage, calculated in the
manner described in the following sentence, and there shall be added an amount
equal to any Tax imposed on the receipt of any indemnity payment with respect
thereto. For the purposes of this Section 6.6, the estimated net present value
of the Tax benefit is the present value, as of the date the relevant Damage is
incurred, of the Tax benefit (taking into account utilization of Tax attributes
by such Party) for the taxable year of the Party claiming such Damage and each
subsequent taxable year of such Party, based upon a discount rate equal to
10% per annum and such Party’s projection of taxable income determined as of the
date of the relevant calculation and pursuant to the good faith best estimates
of such Party’s management.

Section 6.7 Mitigation. Each Indemnified Party shall use its commercially
reasonable efforts to mitigate any indemnifiable Damage. In the event an
Indemnified Party fails to so mitigate an indemnifiable Damages, the
Indemnifying Party shall have no liability for any portion of such Damage that
reasonably would have been avoided had the Indemnified Party made such efforts.
The Indemnified Parties shall act in good faith and a commercially reasonable
manner to mitigate any Damages they may pay, incur, suffer or sustain for which
indemnification is available hereunder to the extent required by applicable Law
(which, for the avoidance of doubt, shall not require any Indemnified Party to
seek recovery from any third party).

Section 6.8 Exclusive Remedy. If the Closing occurs, the monetary remedies set
forth in this Article VI and the specific performance remedy referenced in
Section 9.4 shall provide the sole and exclusive remedies arising out of or in
connection with any breach or alleged breach of any representation, warranty or
covenant made herein. The Parties acknowledge and agree that the remedies
available in this Article VI supersede any other remedies available at law or in
equity including rights of rescission and claims arising under applicable Law.
The Parties covenant not to sue, assert any arbitration claim or otherwise
threaten any claim other than those described in this Article VI as being
available under the particular circumstances described in this Article VI.

Section 6.9 Purchase Price Adjustment. Any amount paid by the Company or Buyer
under this Article VI will be treated as an adjustment to the Purchase Price.

 

-34-



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.1 Conditions to Each Party’s Obligation to Consummate the Share
Issuance. The respective obligation of each Party to consummate the Share
Issuance is subject to the satisfaction or waiver by Buyer and the Company, at
or prior to the Closing, of each of the following conditions:

(a) Regulatory Consents. (i) The waiting period applicable to the consummation
of the Share Issuance under the HSR Act shall have expired or been earlier
terminated and (ii) each approval listed in Section 3.5(a) of the Company
Disclosure Letter or Section 4.3(a) of the Buyer Disclosure Letter shall have
been obtained or the waiting period applicable thereunder shall have expired or
been earlier terminated, as applicable.

(b) Exon-Florio. Review by CFIUS shall have been concluded, and either (i) CFIUS
determined that the Share Issuance does not constitute a “covered transaction”
or (ii) the President of the United States of America shall not have taken
action to block or prevent the consummation of the Share Issuance and no
requirements or conditions to mitigate any national security concerns shall have
been imposed.

(c) Litigation. No court or other Governmental Entity of competent jurisdiction
in a jurisdiction in which either Party or its Subsidiaries have operations that
are material to such Party and its Subsidiaries, taken as a whole, shall have
enacted, issued, promulgated, enforced or entered any Law (whether temporary,
preliminary or permanent) that is in effect and restrains, enjoins or otherwise
prohibits consummation of the Share Issuance (collectively, an “Order”).

(d) Procurement JV. The Parties shall have entered into the Procurement JV
Agreements and each of the Procurement JV Agreements shall be valid and binding
on the Parties and in full force and effect, in each case, subject to the
Bankruptcy and Equity Exception.

Section 7.2 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the Share Issuance are also subject to the satisfaction or waiver by
Buyer at or prior to the Closing of the following conditions:

(a) Representations and Warranties of the Company. (i) The representations and
warranties of the Company set forth in this Agreement that are qualified by
reference to Material Adverse Effect shall be true and correct as of the
Execution Date and as of the Closing Date as though made on and as of such date
and time (except to the extent that any such representation and warranty
expressly speaks as of an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date), (ii) the
representations and warranties of the Company set forth in this Agreement that
are not qualified by reference to Material Adverse Effect shall be true and
correct as of the Execution Date and as of the Closing Date as though made on
and as of such date and time (except to the extent that any such representation
and warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date);
provided, however,

 

-35-



--------------------------------------------------------------------------------

that notwithstanding anything herein to the contrary, the condition set forth in
this Section 7.2(a)(ii) shall be deemed to have been satisfied even if any
representations and warranties of the Company (other than Section 3.1
(Organization, Good Standing and Qualification), Section 3.2 (Capital
Structure), Section 3.4 (Authority; Approval) and Section 3.10 (Solvency)
hereof, which must be true and correct in all material respects) are not so true
and correct unless the failure of such representations and warranties of the
Company to be so true and correct has had, or would reasonably be likely to
have, a Material Adverse Effect and (iii) Buyer shall have received at the
Closing a certificate signed on behalf of the Company by an authorized officer
of the Company to such effect.

(b) Performance of Obligations of the Company. The Company shall have performed
and complied in all material respects with all covenants required to be
performed by it under this Agreement on or prior to the Closing Date, and Buyer
shall have received a certificate signed on behalf of the Company by an
authorized officer of the Company to such effect.

(c) No Material Adverse Effect. Since the Execution Date, there shall not have
occurred and be continuing any change, development, discovery, event, fact,
circumstance or other matter that has had a Material Adverse Effect, provided
that for purposes of this Section 7.2(c), any matters set forth on the Company
Disclosure Letter shall not be taken into account.

(d) Deliverables. Buyer shall have received all items required to be delivered
to Buyer pursuant to Section 2.3(a) at or prior to the Closing.

Section 7.3 Conditions to Obligations of the Company. The obligation of the
Company to consummate the Share Issuance is also subject to the satisfaction or
waiver by the Company at or prior to the Closing of the following conditions:

(a) Representations and Warranties. (i) The representations and warranties of
Buyer set forth in this Agreement shall be true and correct in all material
respects as of the Execution Date and as of the Closing Date as though made on
and as of such date and time (except to the extent that any such representation
and warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date) and (ii) the Company shall have received at the Closing
a certificate signed on behalf of Buyer by an authorized officer of Buyer to
such effect.

(b) Performance of Obligations of Buyer. Buyer shall have performed and complied
in all material respects with all covenants required to be performed by it under
this Agreement on or prior to the Closing Date, and the Company shall have
received a certificate signed on behalf of Buyer by an authorized officer of
Buyer to such effect.

(c) First License and Supply Agreement. The First License and Supply Agreement
has been duly executed and delivered by Buyer and constitutes a valid and
binding agreement of Buyer enforceable against Buyer in accordance with its
terms, subject to the Bankruptcy and Equity Exception.

(d) Deliverables. The Company shall have received all items required to be
delivered to the Company pursuant to Section 2.3(b) at or prior to the Closing.

 

-36-



--------------------------------------------------------------------------------

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by written agreement of Buyer and the Company;

(b) by either Buyer or the Company, by giving written notice of such termination
to the other Party, if (i) the Closing shall not have occurred on or prior to
May 31, 2017 (the “Termination Date”); provided that if on such date the
conditions to Closing set forth in Section 7.1(a)(ii) or Section 7.1(c) (but
only, in the case of Section 7.1(c), if the failure to meet such condition is a
result of any action or inaction by any non-U.S. Governmental Entity) shall not
have been satisfied but all other conditions to Closing have been satisfied or,
to the extent permissible, waived (or, in the case of conditions that by their
nature are to be satisfied at Closing or on the Closing Date, shall be capable
of being satisfied on such date), then either the Company or Buyer may
unilaterally extend the Termination Date on one occasion for a 90-day period by
notice delivered to the other party, in which case the Termination Date shall be
deemed for all purposes to be August 29, 2017; or (ii) any Order permanently
restraining, enjoining or otherwise prohibiting consummation of the Share
Issuance shall become final and non-appealable in a jurisdiction in which either
(A) either Party or its Subsidiaries have operations that are material to such
Party and its Subsidiaries, taken as a whole or (B) failure to abide by such
Order would reasonably be likely to have a material adverse effect on business,
assets, operations, results of operations or financial condition of either
Party; provided, that the right to terminate this Agreement pursuant to this
Section 8.1(a) shall not be available to any Party that has breached in any
material respect its obligations under this Agreement in any manner that shall
have proximately contributed to the occurrence of the failure of a condition to
the consummation of the Share Issuance;

(c) by the Company if there has been a material breach of any representation,
warranty, covenant or agreement made by Buyer in this Agreement, or any such
representation and warranty shall have become untrue after the Execution Date,
such that Section 7.1, Section 7.3(a) or Section 7.3(b) would not be satisfied
and such breach or condition is not curable or, if curable, is not cured within
the earlier of (i) thirty (30) days after written notice thereof is given by the
Company to Buyer and (ii) the Termination Date (provided, that the Company is
not then in breach, in any material respect, of any of its material covenants or
agreements contained in this Agreement);

(d) by Buyer if there has been a material breach of any representation,
warranty, covenant or agreement made by the Company in this Agreement, or any
such representation and warranty shall have become untrue after the Execution
Date, such that Section 7.1, Section 7.2(a), Section 7.2(b) or Section 7.2(c)
would not be satisfied and such breach or condition is not curable or, if
curable, is not cured within the earlier of (i) thirty (30) days after written
notice thereof is given by Buyer to the Company and (ii) the Termination Date
(provided, that Buyer is not then in breach, in any material respect, of any of
its material covenants or agreements contained in this Agreement); or

 

-37-



--------------------------------------------------------------------------------

(e) by Buyer, if Buyer has received from the Company a Schedule Update, by
giving written notice of such termination to the Company within five Business
Days of the delivery of such Schedule Update.

Section 8.2 Effect of Termination and Abandonment. In the event of termination
of this Agreement pursuant to this ARTICLE VIII, this Agreement shall become
void and of no effect with no liability to any Person on the part of any Party
(or of any of its representatives or Affiliates); provided, however, and
notwithstanding anything in the foregoing to the contrary, that (a) no such
termination shall relieve any Party of any liability or damages to the other
Party resulting from any willful and material breach of any covenant set forth
in this Agreement and (b) the provisions set forth in this Section 8.2 and in
the Confidentiality Agreement shall survive the termination of this Agreement.

ARTICLE IX

MISCELLANEOUS AND GENERAL

Section 9.1 Amendment; Waiver. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by Buyer and the Company, or in the case of a waiver,
by the Party against whom the waiver is to be effective. No failure or delay by
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.

Section 9.2 Expenses. Whether or not the Share Issuance is consummated, all
costs and expenses incurred in connection with the preparation, negotiation,
execution and performance of this Agreement and the Transactions shall be paid
by the Party incurring such expense. Notwithstanding the foregoing, Transfer
Taxes shall be paid in accordance with Section 5.5.

Section 9.3 Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same agreement.

Section 9.4 GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL; SPECIFIC PERFORMANCE.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW), WITHOUT GIVING EFFECT TO ANY CONFLICT OF
LAW RULES THEREOF THAT WOULD REQUIRE OR PERMIT THE APPLICATION OF THE

 

-38-



--------------------------------------------------------------------------------

LAW OF ANY OTHER JURISDICTION. IN CONNECTION WITH ANY CONTROVERSY ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, IF A BASIS FOR FEDERAL COURT JURISDICTION IS PRESENT, AND, OTHERWISE,
IN THE STATE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN. EACH OF THE PARTIES IRREVOCABLY CONSENTS TO SERVICE OF PROCESS OUT OF
THE AFOREMENTIONED COURTS AND WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT BROUGHT IN THE AFOREMENTIONED COURTS AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN SUCH COURTS THAT
ANY SUCH ACTION OR PROCEEDING BROUGHT IN SUCH COURTS HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THE TRANSACTIONS. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.4.

(c) The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each
Party shall be entitled to seek an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which such Party is
entitled at law or in equity.

Section 9.5 Notices. Any notice, request, instruction or other document to be
given hereunder by any Party to the other Party shall be in writing and shall be
deemed given to a party when (a) served by personal delivery upon the party for
whom it is intended, (b) by an internationally recognized overnight courier
service upon the party for whom it is intended, (c) delivered by registered or
certified mail, return receipt requested, or (d) sent by facsimile or email,
provided that the transmission of the facsimile or email is promptly confirmed
by telephone, in each case, to the following addresses, facsimile numbers or
email addresses and marked to the attention of the Person (by name or title)
designated below, or to such other Persons or addresses as may be designated in
writing by the party to receive such notice as provided below:

 

-39-



--------------------------------------------------------------------------------

If to Buyer:

BraWo Park

Willy-Brandt-Platz 19

38102 Braunschweig

Germany

Attention: Dr. Tim Haack

Telephone: +49 152 22992066

E-mail: tim.jonas.haack@volkswagen.de

With a copy (which shall not constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: George R. Bason, Jr. and Michael Davis

Telephone: (212) 450-4000

Facsimile: (212) 701-5800

E-mail: george.bason@davispolk.com / michael.davis@davispolk.com

If to the Company:

Navistar International Corporation

2701 Navistar Drive

Lisle, IL 60532

Attention: Curt Kramer

Telephone: (331) 332-3186

E-mail: curt.kramer@navistar.com

With a copy (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Attention: Frank Aquila and Scott Crofton

Telephone: (212) 558-4000

Facsimile: (212) 555-3588

E-mail: aquilaf@sullcrom.com / croftons@sullcrom.com

or to such other Persons or addresses as may be designated in writing by the
Party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
Party upon actual receipt, if delivered personally, three (3) business days
after deposit in the mail if sent by registered or certified mail, upon
confirmation of receipt if sent by facsimile or email (provided, that if given
by facsimile or

 

-40-



--------------------------------------------------------------------------------

email such notice, request, instruction or other document shall be confirmed
within one business day by dispatch pursuant to one of the other methods
described herein) or on the next business day after deposit with an overnight
courier.

Section 9.6 Entire Agreement. This Agreement (including any exhibits hereto) and
the Confidentiality Agreement constitute the entire agreement and supersede all
other prior agreements, understandings, representations and warranties, both
written and oral, among the Parties, with respect to the subject matter hereof.
EACH PARTY AGREES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS AGREEMENT, NEITHER BUYER NOR THE COMPANY MAKES OR RELIES ON ANY OTHER
REPRESENTATIONS, WARRANTIES OR INDUCEMENTS, AND EACH HEREBY DISCLAIMS ANY OTHER
REPRESENTATIONS, WARRANTIES OR INDUCEMENTS, EXPRESS OR IMPLIED, AS TO THE
ACCURACY OR COMPLETENESS OF ANY OTHER INFORMATION MADE BY, OR MADE AVAILABLE BY,
ITSELF OR ANY OF ITS REPRESENTATIVES, WITH RESPECT TO, OR IN CONNECTION WITH,
THE NEGOTIATION, EXECUTION OR DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF
THE SHARE ISSUANCE, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE OTHER
PARTY OR THE OTHER PARTY’S REPRESENTATIVES OF ANY DOCUMENTATION OR OTHER
INFORMATION WITH RESPECT TO ANY ONE OR MORE OF THE FOREGOING; PROVIDED, HOWEVER,
THAT NONE OF THE FOREGOING SHALL OPERATE TO LIMIT THE LIABILITY OF ANY OTHER
PERSON IN RESPECT OF ANY CLAIM OR CAUSE OF ACTION BASED ON OR ARISING OUT OF
FRAUD, WILLFUL MISCONDUCT OR INTENTIONAL MISREPRESENTATION. No Party shall be
bound by, or be liable for, any alleged representation, promise, inducement or
statement of intention not contained herein.

Section 9.7 No Third Party Beneficiaries. Except as provided in this ARTICLE IX
only, the Parties hereby agree that their respective representations, warranties
and covenants set forth herein are solely for the benefit of the other Party, in
accordance with and subject to the terms of this Agreement, and this Agreement
is not intended to, and does not, confer upon any Person other than the Parties
any rights or remedies hereunder, including the right to rely upon the
representations and warranties set forth herein. The representations and
warranties in this Agreement are the product of negotiations among the Parties
and are for the sole benefit of the Parties. Any inaccuracies in such
representations and warranties are subject to waiver by the Parties in
accordance with Section 9.1 without notice or liability to any other Person. In
some instances, the representations and warranties in this Agreement may
represent an allocation among the Parties of risks associated with particular
matters regardless of the Knowledge of any of the Parties. Consequently, Persons
other than the Parties may not rely upon the representations and warranties in
this Agreement as characterizations of actual facts or circumstances as of the
Execution Date or as of any other date.

Section 9.8 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any Person
or any circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as

 

-41-



--------------------------------------------------------------------------------

may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (b) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application of such provision, in any other jurisdiction.

Section 9.9 Assignment. No Party may assign any of its rights or delegate any of
its obligations under this Agreement, by operation of law or otherwise, without
the prior written consent of the other Party, except that Buyer may transfer or
assign its rights and obligations under this Agreement, in whole or from time to
time in part by written notice to the Company to another wholly owned direct or
indirect Subsidiary of the Buyer; provided that any such transfer or assignment
shall not impede or delay the consummation of the Share Issuance and the
Transactions or otherwise impair the rights of the Company under this Agreement;
provided, further, that such transfer or assignment shall not relieve Buyer of
any of its obligations hereunder or enlarge, alter or change any obligation of
any other party hereto. Any purported assignment in violation of this Agreement
is void.

[Signature Page Follows]

 

-42-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above.

 

NAVISTAR INTERNATIONAL CORPORATION

By:

 

/s/ Troy A. Clarke

  Name:   Troy A. Clarke   Title:   President and Chief Executive Officer

By:

 

/s/ Walter G. Borst

  Name:   Walter G. Borst   Title:   Executive Vice President and Chief
Financial Officer

VOLKSWAGEN TRUCK & BUS GMBH

By:

 

/s/ Andreas Renschler

  Name:   Andreas Renschler   Title:   Chief Executive Officer

By:

 

/s/ Matthias Gründler

  Name:   Matthias Gründler   Title:   Chief Financial Officer

[Signature Page to Stock Purchase Agreement]